                 Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 1 of 92




     Marc Zemel
 1   SMITH & LOWNEY, PLLC
 2   2317 East John Street
     Seattle, Washington 98112
 3   (206) 860-2883
 4
     Simone Anter
 5   Columbia Riverkeeper
     407 Portway Avenue, Suite 301
 6   Hood River, Oregon 97031
 7   (541) 399-5312

 8   Attorneys for Plaintiff
 9
10
                                 UNITED STATES DISTRICT COURT
11                              WESTERN DISTRICT OF WASHINGTON
12                                        AT TACOMA

13    COLUMBIA RIVERKEEPER,               )
                                          )
14                  Plaintiff,            )
15    v.                                  )                   COMPLAINT
                                          )
16    PORT OF LONGVIEW,                   )
                                          )
17
                    Defendant.            )
18                                        )
      ___________________________________ )
19
20                                       I.     INTRODUCTION

21          1.       This action is a citizen suit brought under Section 505 of the Clean Water Act
22   (“CWA”) as amended, 33 U.S.C. § 1365. Plaintiff Columbia Riverkeeper seeks a declaratory
23
     judgment, injunctive relief, the imposition of civil penalties, and the award of costs, including
24
25   attorneys’ and expert witnesses’ fees, for Defendant Port of Longview’s repeated and ongoing

26   violations of Sections 301(a) and 402 of the CWA, 33 U.S.C. §§ 1311(a) and 1342, and the terms
27   and conditions of its National Pollutant Discharge Elimination System (“NPDES”) permit
28
29    COMPLAINT - 1                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
                 Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 2 of 92




     authorizing discharges of pollutants from Defendant’s Longview, Washington, facility to
 1
 2   navigable waters.

 3                                II.     JURISDICTION AND VENUE
 4
            2.       The Court has subject matter jurisdiction under Section 505(a) of the CWA, 33
 5
     U.S.C. § 1365(a). The relief requested herein is authorized by 33 U.S.C. §§ 1319(d) and
 6
 7   1365(a).

 8          3.       Under Section 505 (b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A), Plaintiff
 9
     notified Defendant of Defendant’s violations of the CWA and of Plaintiff’s intent to sue under
10
     the CWA by letter dated and postmarked July 24, 2020 and delivered July 28, 2020 (“Notice
11
12   Letter”). A copy of the Notice Letter is attached to this complaint as Exhibit 1. The allegations

13   in the Notice Letter are incorporated herein by this reference. Plaintiff notified Defendant’s
14   Registered Agent, the Administrator of the United States Environmental Protection Agency
15
     (“USEPA”), the Administrator of USEPA Region 10, and the Director of the Washington
16
     Department of Ecology (“WDOE”) of its intent to sue Defendant by mailing copies of the Notice
17
18   Letter to these officials on July 24, 2020.
19          4.       More than sixty days have passed since the Notice Letter was served and the
20
     violations complained of in the Notice Letter are continuing or are reasonably likely to continue
21
     to occur. Defendant is in violation of its NPDES permit and the CWA. Neither the USEPA nor
22
23   the WDOE has commenced any action constituting diligent prosecution to redress these

24   violations.
25
            5.       The source of the violations complained of is located in Cowlitz County,
26
     Washington, within the Western District of Washington, and venue is therefore appropriate in
27
28
29    COMPLAINT - 2                                                  Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
30                                                                  Seattle, Washington 98112
                                                                         (206) 860-2883

31

32
                 Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 3 of 92




     the Western District of Washington pursuant to Section 505(c)(1) of the CWA, 33 U.S.C. §
 1
 2   1365(c)(1).

 3                                           III.    PARTIES
 4
            6.       Plaintiff, Columbia Riverkeeper, is suing on behalf of itself and its members.
 5
     Columbia Riverkeeper is a 501(c) non-profit corporation organized under the laws of the State of
 6
 7   Washington. The mission of Columbia Riverkeeper is to restore and protect the water quality of

 8   the Columbia River and all life connected to it, from the headwaters to the Pacific Ocean. To
 9
     achieve these objectives, Columbia Riverkeeper implements scientific, educational, and legal
10
     programs aimed at protecting water quality and the habitat in the Columbia River Basin. This
11
12   lawsuit is part of Columbia Riverkeeper’s effort to improve water quality in the Columbia River

13   Basin for purposes including recreation, habitat quality, and subsistence, recreational, and
14   commercial fishing.
15
            7.       Plaintiff has representational standing to bring this action. Columbia Riverkeeper
16
     has over 16,000 members, many of whom reside in the vicinity of waters affected by
17
18   Defendant’s discharges of pollutants. Members of Columbia Riverkeeper use and enjoy the
19   waters and surrounding areas that are adversely affected by Defendant’s discharges. Columbia
20
     Riverkeeper’s members use these areas for, inter alia, fishing, swimming, hiking, walking,
21
     photography, boating, and observing wildlife. Columbia Riverkeeper’s members have serious
22
23   concerns about the impacts of Defendant’s operations and polluted industrial stormwater and

24   commodity discharges on the Columbia River. The environmental, health, aesthetic, and
25
     recreational interests of Columbia Riverkeeper’s members have been, are being, and will be
26
     adversely affected by Defendant’s NPDES permit violations addressed herein and by the
27
28   members’ reasonable concerns related to the effects of the violations and pollutant discharges.

29    COMPLAINT - 3                                                  Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
30                                                                  Seattle, Washington 98112
                                                                         (206) 860-2883

31

32
                 Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 4 of 92




     In addition, discharges from Defendant’s facility lessen Columbia Riverkeeper’s members’
 1
 2   aesthetic enjoyment of nearby areas. Columbia Riverkeeper’s members’ concerns about the

 3   effects of Defendant’s discharges are aggravated by Defendant’s failure to record and report
 4
     information about its discharges and pollution controls. These injuries are fairly traceable to the
 5
     Defendant’s violations of the CWA and are redressable by the Court.
 6
 7          8.       Plaintiff has organizational standing to bring this action. Plaintiff actively

 8   engages in a variety of educational and advocacy efforts to improve water quality and to address
 9
     sources of water quality degradation in the Columbia River and its tributaries. Defendant has
10
     failed to fulfill monitoring, recordkeeping, reporting, public disclosure, and planning
11
12   requirements, among others, necessary for compliance with its NPDES permit and the CWA. As

13   a result, Plaintiff is deprived of information that supports its ability to advance its mission and
14   serve its members by disseminating information and taking appropriate action. Plaintiff’s efforts
15
     to educate and advocate for greater environmental protection for the benefit of its members is
16
     thereby obstructed. Finally, Plaintiff and the public are deprived of information that influences
17
18   members of the public to become members of Columbia Riverkeeper, thereby reducing
19   Columbia Riverkeeper’s membership numbers. Thus, Plaintiff’s organizational interests have
20
     been adversely affected by Defendant’s violations. These injuries are fairly traceable to
21
     Defendant’s violations and are redressable by the Court.
22
23          9.       Defendant is a port district under the state laws governing ports or port districts.

24          10.      Defendant owns and operates a port facility used as a public port district where it
25
     conducts a variety of industrial activities including the storage, handling and transportation of
26
     various bulk materials and products, and other activities supporting those operations, located at
27
28
29    COMPLAINT - 4                                                    Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
30                                                                    Seattle, Washington 98112
                                                                           (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 5 of 92




     or about 10 E. Port Way, Longview, Washington 98632, including contiguous or adjacent
 1
 2   properties owned or operated by Defendant (the “facility”).

 3                                   IV.    LEGAL BACKGROUND
 4
            11.     Section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits the discharge of
 5
     pollutants by any person, unless in compliance with the provisions of the CWA. Section 301(a)
 6
 7   prohibits, inter alia, such discharges not authorized by, or in violation of, the terms of a NPDES

 8   permit issued pursuant to Section 402 of the CWA, 33 U.S.C. § 1342.
 9
            12.     The State of Washington has established a federally approved state NPDES
10
     program administered by the WDOE. WASH. REV. CODE § 90.48.260; WASH. ADMIN.
11
12   CODE Ch. 173-220. This program was approved by the Administrator of the USEPA pursuant

13   to 33 U.S.C. § 1342(b).
14          13.     Pursuant to Section 402(a) of the CWA, 33 U.S.C. § 1342(a), the WDOE has
15
     repeatedly issued the Industrial Stormwater General Permit (“ISGP” or “General Permit”), most
16
     recently on November 20, 2019, effective January 1, 2020, and set to expire on December 3,
17
18   2024 (the “2020 Permit”). The previous iteration of the permit was issued December 3, 2014,
19   became effective January 2, 2015, and expired December 31, 2019 (the “2015 Permit”). The
20
     2015 Permit and 2020 Permit (collectively, “the Permits”), contain substantially similar
21
     requirements and authorize those that obtain coverage under the General Permit to discharge
22
23   stormwater, a pollutant under the CWA, and other pollutants contained in the stormwater to the

24   waters of the State subject to certain terms and conditions.
25
            14.     The Permits impose certain terms and conditions on those covered thereby,
26
     including monitoring and sampling of discharges, reporting and recordkeeping requirements. To
27
28   reduce and eliminate pollutant concentrations in stormwater discharges, the Permits require,

29    COMPLAINT - 5                                                  Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
30                                                                  Seattle, Washington 98112
                                                                         (206) 860-2883

31

32
               Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 6 of 92




     among other things, that permittees develop and implement best management practices
 1
 2   (“BMPs”) and a Stormwater Pollution Prevention Plan (“SWPPP”), and apply all known and

 3   reasonable methods of prevention, control and treatment (“AKART”) to discharges. When a
 4
     permittee’s stormwater discharge exceeds benchmark values for concentrations of certain
 5
     pollutants (and action levels for concentrations of certain pollutants in a previous version of the
 6
 7   General Permit), the Permits require the permittee to complete the applicable Level 1, 2, or 3

 8   corrective action requirements. The specific terms and conditions of the General Permit are
 9
     described in detail in the Notice Letter, attached hereto as Exhibit 1, and incorporated herein by
10
     this reference.
11
12                                                   V.     FACTS

13          15.        Pursuant to Condition S2 of the Permits, WDOE granted the Defendant General
14   Permit coverage for the facility under Permit Number WAR001242. WDOE previously granted
15
     Defendant coverage under an earlier version of the General Permit for Defendant’s facility under
16
     Permit Number SO3001242.
17
18          16.        Defendant’s facility is engaged in industrial activity and discharges stormwater
19   and other pollutants to the Columbia River via pipes, ditches, scuppers, docks, a stormwater
20
     management system, sheet flow and the ground, among others.
21
            17.        Defendant discharges bulk material handled at the facility’s vessel berths to the
22
23   Columbia River, including but not limited to grain, grain dust, petroleum coke, petroleum coke

24   dust, and other bulk material and remnants via point sources, including but not limited to the
25
     facility’s material loading and unloading systems, facility piers, and tools and equipment used to
26
     clear the wharfs.
27
28
29    COMPLAINT - 6                                                    Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
30                                                                    Seattle, Washington 98112
                                                                           (206) 860-2883

31

32
               Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 7 of 92




            18.     Discharges from Defendant’s facility contribute to the polluted conditions of the
 1
 2   waters of the State, including to the impairment of the Columbia River for bacteria, dissolved

 3   oxygen, turbidity, copper, zinc and aesthetic values, which has resulted in the inclusion of the
 4
     Columbia River on the 303(d) list of impaired waters. Discharges from Defendant’s facility
 5
     contribute to the ecological impacts that result from the polluted state of these waters and to
 6
 7   Plaintiff’s and their members’ injuries resulting therefrom.

 8          19.     The vicinity of the facility and the receiving waters are used by the citizens of
 9
     Washington and visitors, as well as at least one of Plaintiff’s members, for recreational activities,
10
     including boating, biking, fishing and nature watching. Plaintiff’s member(s) also derive(s)
11
12   aesthetic benefits from the receiving waters. Plaintiff’s and its members’ enjoyment of these

13   activities and waters is diminished by the polluted state of the receiving waters and by
14   Defendant’s contributions to such polluted state.
15
            20.     Defendant has violated the Permits and Sections 301(a) and 402 of the CWA, 33
16
     U.S.C. §§ 1311(a) and 1342, by discharging pollutants in violation of an NPDES Permit.
17
18   Defendant’s violations of the Permits and the CWA are set forth in full in sections II through VII
19   of the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by this reference.
20
     In particular and among the other violations described in the Notice Letter, Defendant has failed
21
     to collect representative stormwater discharge samples, failed to prevent illicit discharges, failed
22
23   to timely submit Discharge Monitoring Reports, failed to apply the Permits to the entire facility,

24   failed to implement a compliant SWPPP, failed to comply with the Permits’ corrective actions
25
     and failed to implement best management practices to control stormwater quality as required by
26
     the Permits.
27
28
29    COMPLAINT - 7                                                   Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
               Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 8 of 92




            21.     Defendant has discharged stormwater containing levels of pollutants that exceed
 1
 2   the benchmark values established in the Permits, as specified in Table 1 below. Defendant’s

 3   stormwater discharges are causing or contributing to violations of water quality standards and
 4
     therefore violate the Permits, Condition S10.A. Additionally, Defendant’s exceedances of the
 5
     benchmark values demonstrate that Defendant is failing to apply AKART to its discharges
 6
 7   and/or is failing to implement an adequate SWPPP and BMPs. These requirements and

 8   violations are described in detail in section II of the Notice Letter, attached hereto as Exhibit 1,
 9
     and are incorporated herein by this reference.
10
            22.     Defendant has sampled its stormwater discharges in the calendar quarters
11
12   identified in Table 1 of this Complaint and determined that such discharges contained pollution

13   in amounts exceeding benchmarks, as shown in Table 1.
14   Table 1: Port of Longview Stormwater Discharges that Exceed Benchmark Values from 1st
15                               Quarter 2014 to 4th Quarter 2019
     Quarter in        Turbidity           Zn Concentrations       Cu Concentration
16   which sample      (Benchmark 25 NTU) (Benchmark 117 µg/L)     (Benchmark 14 µg/L)
17   collected
     (sample
18   location)
     1Q 2014 (001) 32 NTU                  204 µg/L
19   2Q 2014 (001) 258                     160                     17.5 µg/L
20   2Q 2014 (004) 40
     2Q 2014 (005) 728                     1,090                   15
21   3Q 2014 (001) 49                      312                     14.7
22   4Q 2014 (001) 43
     4Q 2014 (005) 580                     938                     24.4
23   1Q 2015 (001) 32
     1Q 2015 (005) 863                     660                     34.9
24
     2Q 2015 (001) 42                      172
25   3Q 2015 (001) 189                     264                     21
     3Q 2015 (004) 53
26
     1Q 2016 (001)                         364
27   2Q 2016 (001) 33                      205
     2Q 2016 (003) 29
28   3Q 2016 (001) 91                                              23.1
29    COMPLAINT - 8                                                   Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
30                                                                    Seattle, Washington 98112
                                                                           (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 9 of 92




     3Q 2016 (003)       38
 1
     3Q 2016 (004)                                                          22.7
 2   4Q 2016 (001)       90                     218
     1Q 2017 (001)       56                     155
 3   3Q 2017 (001)       93
 4   3Q 2017 (003)       84
     3Q 2017 (004)       43
 5   4Q 2017 (001)       94.67                  209.967
 6   4Q 2017 (003)       151.33
     4Q 2017 (004)       62.67
 7   1Q 2018 (001)       37
     2Q 2018 (001)       96                     191
 8
     2Q 2018 (004)       31
 9   3Q 2018 (001)       128                    314                         21.1
     3Q 2018 (003)       26
10
     3Q 2018 (004)       47
11   4Q 2018 (001)                              139
     4Q 2019 (004)       26.2857
12
13
            23.     The stormwater samples identified in Table 1 are representative of and accurately
14
     characterize the quality of stormwater discharges generated by the facility during the associated
15
16   calendar quarter.

17          24.     Defendant has violated the prohibition on illicit discharges of the Permits’
18
     Condition S5.E. The facility discharges petroleum coke, petroleum coke dust, grain, grain dust
19
     and other bulk commodities and remnants to the Columbia River, all of which are illicit
20
21   discharges under the Permits. Defendant does not possess and has never possessed an NPDES

22   permit for its non-stormwater discharges of these materials. Discharging these materials directly
23
     to the Columbia River from the facility conveyor systems, from mechanical loaders or cranes,
24
     from piers, and with shovels, hoses or other equipment during wharf cleanup are all unpermitted
25
26   point-source discharges of pollutants to surface waters that violated the Clean Water Act §

27   301(a), 33 U.S.C. §§ 1311(a), prohibition on pollutant discharges. Defendant has also violated
28   the requirement of the Permits’ Condition S7.B.3.b to eliminate illicit discharges within 30 days
29    COMPLAINT - 9                                                 Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
30                                                                  Seattle, Washington 98112
                                                                         (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 10 of 92




     of discovery and the requirement of Condition S3.B.4.b.i.7 to include measures in Defendant’s
 1
 2   SWPPP to identify and eliminate these illicit discharges to surface waters. These requirements

 3   and violations are described in detail in section IV of the Notice Letter, attached hereto as
 4
     Exhibit 1, and are incorporated herein by this reference.
 5
            25.     Defendant has not developed and/or implemented a SWPPP in accordance with
 6
 7   the requirements of the Permits, Condition S3. Defendant’s SWPPP does not specify all of the

 8   BMPs that are necessary to provide AKART and to ensure that discharges do not cause or
 9
     contribute to violations of water quality standards, does not include a compliant site map, does
10
     not include an adequate facility assessment, inventory of industrial activities and inventory of
11
12   materials in sufficient detail, does not include a compliant stormwater sampling plan and does

13   not satisfy other requirements of the Permits, including certain mandatory BMPs. These SWPPP
14   requirements and violations are described in detail in section III of the Notice Letter, attached
15
     hereto as Exhibit 1, and are incorporated herein by this reference.
16
            26.     Defendant has violated and continues to violate the monitoring requirements in
17
18   the Permits. Defendant has failed to collect stormwater samples and/or submit discharge
19   monitoring reports during all quarters as required by the Permits. See 2020 Permit Conditions
20
     S3.B.5, S4 and S9.B and E; 2015 Permit Conditions S3.B.5, S4 and S9.A and D.
21
            27.     Defendant failed to collect stormwater samples and/or to submit DMRs in the last
22
23   five years for the following discharges, all of which are from distinct points of discharge not

24   substantially identical to any other discharge point: (1) discharges from the wharf at Berths 1 and
25
     2; (2) discharges from the wharf at Berth 5; (3) discharges from the wharf at Berth 6; (4)
26
     discharges from the wharf at Berth 7; (5) discharges from the wharf at Berth 8; (6) discharges
27
28   from the wharf at Berth 9, (7) discharges from two or more locations in the upland grain terminal

29    COMPLAINT - 10                                                 Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 11 of 92




     area; (8) other locations that sometimes discharge to sanitary sewer but also discharge
 1
 2   stormwater to the Columbia River at other times, depending on the position of a valve in the

 3   corresponding conveyance pipe; (9) other discharge points along the perimeter of the facility;
 4
     and (10) discharges from other upland portions of the facility that do not drain to either of the
 5
     designated stormwater sample locations, including but not limited to discharges from the North
 6
 7   Quadrant of the facility where warehouses, a shed and kiln are located, among other distinct

 8   discharge locations. These monitoring requirements and violations are described in section VI of
 9
     the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by this reference.
10
            28.     Defendant has failed and continues to fail to calculate daily averages for samples
11
12   taken within a 24-hour period and then use the daily average to calculate a quarterly average as

13   required by the Permits Condition S4.B. Defendant’s monitoring point “001” DMR data for the
14   fourth quarter of 2019 and Defendant’s monitoring point “004” DMR data for the second quarter
15
     of 2020 were not calculated in accordance with the Permits. Had Defendant calculated the daily
16
     average and then factored that number in the quarterly average as required for these DMRs,
17
18   Defendant would have reported additional turbidity benchmark exceedances. These requirements
19   and violations are described in section VI.D of the Notice Letter, attached hereto as Exhibit 1,
20
     and are incorporated herein by this reference.
21
            29.     Defendant has failed to analyze for certain parameters during the following
22
23   monitoring periods as indicated in Table 2 of this Complaint, below. See Permits Table 6.

24    Table 2:       Port of Longview’s Monitoring Periods Missing Required Data for Certain
25                                                Parameters.
      Outfall 001
26    Monitoring Period                                 Parameters not sampled for
      3rd Quarter 2019                                  Petroleum Hydrocarbons
27    1st Quarter 2020                                  E. coli
28    2nd Quarter 2020                                  E. coli

29    COMPLAINT - 11                                                 Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 12 of 92




      Outfall 003
 1    Monitoring Period                                  Parameters not sampled for
 2    All quarters 2015-2019                             Fecal coliform
      3rd Quarter 2019                                   Copper, Zinc, Petroleum Hydrocarbons
 3    4th Quarter 2019                                   Copper, Zinc, Petroleum Hydrocarbons
 4    1st Quarter 2020                                   E. coli

 5    Outfall 004
      Monitoring Period                                  Parameters not sampled for
 6    3rd Quarter 2019                                   Copper, Zinc, Petroleum Hydrocarbons
 7    1st Quarter 2020                                   E. coli
      2nd Quarter 2020                                   E. coli
 8
            30.        Defendant has and continues to fail to sample stormwater discharge from the first
 9
10   fall storm event each year as required by Permit Condition S4.B.1.b. and failed to report those
11   samples as required by Permit Condition S9.B. These requirements and violations are described
12
     in section VI.E of the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by
13
     this reference.
14
15          31.        Defendant has not conducted and/or documented inspections as required by the

16   Permit Condition S7. These inspection requirements and violations are described in detail in
17
     section VI.F of the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by
18
     this reference.
19
20          32.        Defendant has not conducted and/or completed the corrective action responses as

21   required by the Permits. Condition S8.B of the Permits require permittee to undertake a Level 1
22   corrective action whenever it exceeds a benchmark value identified in Condition S5. A Level 1
23
     corrective action comprises an inspection to investigate the cause of the benchmark exceedance
24
25   within 14 days of receipt of the corresponding sample results, review of the SWPPP to ensure

26   permit compliance, revisions to the SWPPP to include additional operational source control
27   BMPs with the goal of achieving the applicable benchmark values in future discharges, including
28
     signature and certification of the revised SWPPP, summary of the Level 1 corrective action in
29    COMPLAINT - 12                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 13 of 92




     the annual report, and full implementation of the revised SWPPP as soon as possible, but no later
 1
 2   than the DMR due date for the quarter the benchmark was exceeded. Defendant was required to

 3   complete a Level 1 corrective action for every benchmark exceedance identified in Table 1
 4
     above, as well as for the turbidity benchmark exceedances identified in paragraph 28 of this
 5
     Complaint, which Defendant did not report on a DMR. Defendant has not completed all of these
 6
 7   corrective actions as required. These corrective action requirements and violations are described

 8   in section V.A of the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by
 9
     this reference.
10
            33.        Condition S8.D. of the Permits require a permittee to undertake a Level 3
11
12   corrective action whenever it exceeds a benchmark value for any three quarters during a calendar

13   year. A Level 3 corrective action comprises review of the SWPPP to ensure permit compliance,
14   revision of the SWPPP to include additional treatment BMPs with the goal of achieving the
15
     applicable benchmark value in future discharges, including signature and certification of the
16
     revised SWPPP in accordance with Condition S3.A.5., submit an engineering report with certain
17
18   elements to Ecology for review for any treatment BMPs that require a site-specific design or
19   sizing, summary of the Level 3 corrective action (planned or taken) in the annual report, and full
20
     implementation of the revised SWPPP by September 30 of the following year, including
21
     installation of necessary treatment BMPs. Defendant triggered Level 3 response requirements
22
23   for turbidity and zinc in 2018. Defendant has not completed all of the corrective actions as

24   required. These corrective action requirements and violations are described in section V.B of the
25
     Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by this reference.
26
            34.        Defendant is violating the recordkeeping requirements of the Permits. The
27
28   recordkeeping requirements are outlined in Condition S9.D of the Permits. The Permits require

29    COMPLAINT - 13                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 14 of 92




     the retention of the records identified for a minimum of five (5) years. Defendant is in violation
 1
 2   of this condition by failing to retain the sampling documentation of Condition S4.B.4, the

 3   inspection documentation of S7, equipment calibration records, all BMP maintenance records, all
 4
     original recordings for continuous sampling instrumentation, copies of all laboratory reports as
 5
     described in S3.B.5, all DMRs, or copies of any other reports required by the Permit for the
 6
 7   specified five-year period.

 8          35.       A significant penalty should be imposed against Defendant pursuant to the
 9
     penalty factors set forth in 33 U.S.C. § 1319(d).
10
            36.       Defendant’s violations of the CWA degrade the environment and the water
11
12   quality of the receiving water bodies.

13          37.       Defendant’s violations were avoidable had Defendant been diligent in overseeing
14   facility operations and maintenance.
15
            38.       Defendant has benefited economically as a consequence of its violations and its
16
     failure to implement improvements at the facility.
17
18                                      VI.    CAUSE OF ACTION
19          39.       The preceding paragraphs and the allegations in sections I through VIII of the
20
     Notice Letter are incorporated herein.
21
            40.       Defendant's violations of its NPDES permit described herein and in the Notice
22
23   Letter constitute violations of "effluent standard(s) or limitation(s)" as defined by section 505, 33

24   U.S.C. § 1365.
25
            41.       The violations committed by Defendant are ongoing or are reasonably likely to
26
     continue to occur. Any and all additional violations of the General Permit and the CWA which
27
28
29    COMPLAINT - 14                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 15 of 92




     occur after those described in Plaintiff’s Notice Letter but before a final decision in this action
 1
 2   should be considered continuing violations subject to this Complaint.

 3          42.     Without the imposition of appropriate civil penalties and the issuance of an
 4
     injunction, Defendant is likely to continue to violate the General Permit and the CWA to the
 5
     further injury of the Plaintiff, its member(s) and others.
 6
 7          43.     A copy of this Complaint was served upon the Attorney General of the United

 8   States and the Administrator of the USEPA as required by 33 U.S.C. § 1365(c)(3).
 9
                                       VII.    RELIEF REQUESTED
10
            Wherefore, Plaintiff respectfully requests that this Court grant the following relief:
11
12          A.      Issue a declaratory judgment that Defendant has violated and continues to be in

13   violation of the Permits and Sections 301 and 402 of the Clean Water Act, 33 U.S.C. §§ 1311
14   and 1342;
15
            B.      Enjoin Defendant from operating its facility in a manner that results in further
16
     violations of the Permits or the Clean Water Act;
17
18          C.      Order Defendant to immediately implement a SWPPP that complies with the
19   2020 Permit, and to provide Plaintiff with a copy of this Plan;
20
            D.      Order Defendant to allow Plaintiff to participate in the development and
21
     implementation of Defendant’s SWPPP;
22
23          E.      Order Defendant to provide Plaintiff, for a period beginning on the date of the

24   Court’s Order and running for one year after Defendant achieves compliance with all of the
25
     conditions of the Permits, with copies of all reports and other documents which Defendant
26
     submits to the USEPA or to the WDOE regarding Defendant’s coverage under the General
27
28   Permit at the time it is submitted to these authorities;

29    COMPLAINT - 15                                                   Smith & Lowney, p.l.l.c.
                                                                         2317 East John Street
30                                                                     Seattle, Washington 98112
                                                                            (206) 860-2883

31

32
              Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 16 of 92




            F.      Order Defendant to take specific actions to remediate the environmental harm
 1
 2   caused by its violations;

 3          G.      Order Defendant to abate unpermitted discharges from its facility until Defendant
 4
     obtains a permit for such discharges or until such discharges are eliminated;
 5
            H.      Grant such other preliminary and/or permanent injunctive relief as Columbia
 6
 7   Riverkeeper may from time to time request during the pendency of this case;

 8          I.      Order Defendant to pay civil penalties of $55,800.00 per day of violation for each
 9
     violation committed by Defendant since November 2, 2015 and $37,500.00 per day of violation
10
     for each violation committed by Defendant before November 2, 2015 pursuant to Sections
11
12   309(d) and 505(a) of the CWA, 33 U.S.C. §§ 1319(d) and 1365(a), and 40 C.F.R. § 19;

13          J.      Award Plaintiff their litigation expenses, including reasonable attorneys’ and
14   expert witness fees, as authorized by Section 505(d) of the CWA, 33 U.S.C. § 1365(d); and
15
            K.      Award such other relief as this Court deems appropriate.
16
17
18
19
20
21
                                            [space intentionally blank]
22
23
24
25
26
27
28
29    COMPLAINT - 16                                                Smith & Lowney, p.l.l.c.
                                                                     2317 East John Street
30                                                                 Seattle, Washington 98112
                                                                        (206) 860-2883

31

32
           Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 17 of 92




          RESPECTFULLY SUBMITTED this 2nd day of October, 2020.
 1
 2                    Smith & Lowney, pllc
 3
                      By: s/Marc Zemel
 4
                      Marc Zemel, WSBA #44325
 5                    Attorneys for Plaintiff
                      2317 E. John St.,
 6                    Seattle, WA 98112
 7                    Tel: (206) 860-2124
                      Fax: (206) 860-4187
 8                    E-mail: marc@smithandlowney.com
 9
10
11                    COLUMBIA RIVERKEEPER
12
13                    By: s/Simone Anter
                      Simone Anter, WSBA #52716
14                    Attorney for Plaintiff
                      407 Portway Ave., Suite 301
15
                      Hood River, OR 97031
16                    Tel: (541) 399 -5312
                      E-mail: simone@columbiariverkeeper.org
17
18
19
20
21
22
23
24
25
26
27
28
29   COMPLAINT - 17                                       Smith & Lowney, p.l.l.c.
                                                           2317 East John Street
30                                                       Seattle, Washington 98112
                                                              (206) 860-2883

31

32
        Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 18 of 92


                                           EXHIBIT 1

                          Smith & Lowney, P.L.L.C.
                               2317 East John Street
                             Seattle, Washington 98112
                               (206) 860-2883, Fax (206) 860-4187


                                         July 24, 2020

Via CERTIFIED MAIL – Return Receipt Requested

Dan Stahl, Interim CEO
Port of Longview
10 Port Way
Longview, WA 98632

Dan Stahl, Interim CEO
Port of Longview
PO Box 1258
Longview, WA 98632-7739

Mark Price, Director of Marine Terminals
Port of Longview
PO Box 1258
Longview, WA 98632-7739

Lisa Hendricksen, Director of Planning and Environmental Services
Port of Longview
PO Box 1258
Longview, WA 98632-7739

Re: NOTICE OF INTENT TO SUE UNDER THE CLEAN WATER ACT AND
REQUEST FOR COPY OF STORMWATER POLLUTION PREVENTION PLAN

Dear Managing Agent:

        We represent Columbia Riverkeeper, 407 Portway Ave, Suite 301, Hood River, OR
97031. Any response or correspondence related to this matter should be directed to us at the
letterhead address. This letter provides you with sixty days’ notice of Columbia Riverkeeper’s
intent to file a citizen suit against the Port of Longview (“the Port”) under Section 505 of the
Clean Water Act (“CWA”), 33 U.S.C § 1365, for the violations described below. This letter also
requests a copy of the complete and current stormwater pollution prevention plan (“SWPPP”)
required by the Port’s National Pollution Discharge Elimination System (“NPDES”) permit.

        The Port was granted coverage under Washington’s Industrial Stormwater General
Permit (“ISGP”) issued by the Washington Department of Ecology (“Ecology”) on December 3,
2014 and effective January 2, 2015 under NPDES permit number WAR001242 (“the 2015
Permit”). The 2015 Permit expired on December 31, 2019 and was replaced with the subsequent
iteration of the ISGP, effective January 1, 2020 and set to expire on December 31, 2024 (“the
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 19 of 92




2020 Permit”). The Port applied for renewal within 180 days of the 2015 Permit’s expiration.
Ecology granted the Port coverage under the 2020 Permit, maintaining the same permit number,
WAR001242.

         The Port has violated and continues to violate the CWA (see Sections 301 and 402 of the
CWA, 33 U.S.C. §§ 1311 and 1342) and the terms and conditions of the 2015 Permit and 2020
Permit (collectively, the “Permits”) with respect to the operation of, and discharges of
stormwater and pollutants from, its facility located at or near 10 E Port Way, Longview,
Washington 98632 (“the facility”), where it operates as a public port district for various
properties, including warehouses, industrial and commercial buildings, marine facilities, grain
terminals, ship load-out facilities (berths), industrial wastewater collection and treatment
facilities, and some undeveloped land. The facility subject to this notice includes any contiguous
or adjacent properties owned or operated by the Port or operating under the ISGP, including
Export Grain Terminal.

   I.      COLUMBIA RIVERKEEPER’S COMMITMENT TO PROTECTING A
           FISHABLE AND SWIMMABLE COLUMBIA RIVER.

       Columbia Riverkeeper’s mission is to restore and protect the water quality of the
Columbia River and all life connected to it, from the headwaters to the Pacific Ocean. Columbia
Riverkeeper is a non-profit organization with members who live, recreate, and work throughout
the Columbia River basin, including near and downstream of the Port.

        Threats facing the Columbia River and its tributaries are severe by any measure. See
Columbia River Basin: State of the River Report for Toxics, Environmental Protection Agency,
Region 10 (Jan. 2009),
https://www.epa.gov/sites/production/files/documents/columbia_state_of_the_river_report_jan20
09.pdf. In fact, the vast majority of rivers and streams in Washington fail to meet basic state
water quality standards for pollutants such as toxics and temperature. See Department of
Ecology, Water Quality Assessment & 303(d) List, https://ecology.wa.gov/Water-
Shorelines/Water-quality/Water-improvement/Assessment-of-state-waters-303d. Water quality
standards are designed to protect designated uses, including aquatic life, fishing, swimming, and
drinking water.

        Stormwater runoff is “one of the great challenges of water pollution control” and “is a
principal contributor to water quality impairment of waterbodies nationwide.” See NATIONAL
RESEARCH COUNCIL, URBAN STORM MANAGEMENT IN THE UNITED STATES (Oct. 15, 2008),
http://www.epa.gov/npdes/pubs/nrc_stormwaterreport.pdf. When rain sends runoff across streets,
construction projects, and industrial facilities, the water picks up contaminants that are drained
into waterways such as the Columbia River and its tributaries. To address this leading cause of
water quality impairment, Columbia Riverkeeper invests significant time and resources in
reducing pollutant loads from industrial, municipal, and construction stormwater sources.

         This Notice of Intent to Sue the Port of Longview is part of Columbia Riverkeeper’s
effort to improve water quality in the Columbia River Basin for purposes including swimming,
habitat quality, and subsistence, recreational, and commercial fishing. Columbia Riverkeeper has



                                                                                                 2
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 20 of 92




serious concerns about the impacts of the Port’s operations and industrial stormwater discharges
on the Columbia River and its tributaries. As discussed below, the Port has habitually exceeded
Permit benchmarks for turbidity, zinc, and copper, failed to meet Permit obligations triggered by
such exceedances, failed to implement the Permit in its entire facility, failed to representatively
sample its discharges and failed to adopt and implement a SWPPP that satisfies the requirements
of the Permit, among other violations. The Port’s operations and stormwater discharges degrade
water quality in the Columbia River Basin and may contribute to conditions that place the health
of those who use the Columbia and its tributaries at risk.

   II.     COMPLIANCE WITH STANDARDS.

        Condition S10.A of the Permits prohibits discharges that cause or contribute to violations
of water quality standards. Water quality standards are the foundation of the CWA and
Washington’s efforts to protect clean water. Such standards represent the U.S. Environmental
Protection Agency (“the EPA”) and Ecology’s determination, based on scientific studies, of the
thresholds at which pollution starts to cause significant adverse effects on fish or other beneficial
uses. For each water body in Washington, Ecology designates the “beneficial uses” that must be
protected through the adoption of water quality standards.

        A discharger must comply with both narrative and numeric criteria water quality
standards. WASH. ADMIN. CODE §§ 173-201A-010, -510 (“No waste discharge permit can be
issued that causes or contributes to a violation of water quality criteria, except as provided for in
this chapter.”). Narrative water quality standards provide legal mandates that supplement the
numeric criteria. Furthermore, the narrative water quality standard applies with equal force even
if Ecology has established a numeric water quality standard. Specifically, Condition S10.A of the
Permits require that the Port’s discharges not cause or contribute to an excursion of Washington
State water quality standards.

        The Port discharges into the Columbia River directly and via ditches, pipes, ponds, wharf
openings and other discrete conveyances and features of the facility’s stormwater system as well
as via groundwater from infiltration ponds. The segment of the Columbia River into which the
Port discharges does not meet water quality standards for bacteria and segments downstream do
not meet water quality standards for dissolved oxygen. The Columbia River is included on the
state’s “303(d) list” of impaired water bodies. The Port discharges stormwater that contains
elevated levels of turbidity, copper, and zinc as indicated in the table of benchmark excursions
below. The Port also discharges elevated levels of fecal coliform, as indicated on its Discharge
Monitoring Reports, including discharges that exceeded 100 CFU/100mL in the following
calendar quarters: Q2 2014, Q3 2014, Q4 2014, Q2, 2015, Q4 2015, Q2 2016, Q3 2016, Q4
2016, Q1 2017, Q2 2017, Q3 2017, Q4 2017, Q3 2018, Q4 2018, Q1 2019, Q2 2019, Q3 2019
and Q4 2019. These discharges cause and/or contribute to violations of water quality standards
for turbidity, copper, zinc, bacteria, dissolved oxygen and aesthetic values in the Columbia River
and have occurred each and every day during the last five years on which there was 0.1 inch or
more of precipitation, and continue to occur. See WASH. ADMIN. CODE §§ 173-201A-200 (fresh
water designated uses and criteria), (1)(a)(b) (general criteria that apply to all aquatic life fresh
water uses), 1(d) (dissolved oxygen criteria, 1(e) (turbidity criteria), 2(a) (general criteria
applicable to fresh water recreational uses), 2(b) (bacteria criteria, (4) (miscellaneous uses



                                                                                                    3
          Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 21 of 92




including wildlife habitat, harvesting commerce and navigation, boating, and aesthetics general
criteria); § 173-201A-240 (toxic substances criteria for copper and zinc), § 173-201A-260
(natural conditions and other water quality criteria and applications); §§ 173-201A-600, -602
(use designations – fresh waters); § 173-201A-602 (designated for aquatic life use: core summer
salmonid habitat; recreation use: primary contact recreation; water supply use: domestic,
industrial, agricultural, stock, wildlife habitat; and miscellaneous uses: harvesting, commerce and
navigation, boating, aesthetics). Precipitation data from that time period is appended to this
notice of intent to sue and identifies these days.

                                Table 1: Benchmark Exceedances
 Quarter in which    Turbidity             Zn Concentrations           Cu Concentration
 sample collected    (Benchmark 25 NTU)    (Benchmark 117 µg/L)        (Benchmark 14 µg/L)
 (sample location)
 1Q 2014 (001)       32 NTU                204 µg/L
 2Q 2014 (001)       258                   160                         17.5 µg/L
 2Q 2014 (004)       40
 2Q 2014 (005)       728                   1,090                       15
 3Q 2014 (001)       49                    312                         14.7
 4Q 2014 (001)       43
 4Q 2014 (005)       580                   938                         24.4
 1Q 2015 (001)       32
 1Q 2015 (005)       863                   660                         34.9
 2Q 2015 (001)       42                    172
 3Q 2015 (001)       189                   264                         21
 3Q 2015 (004)       53
 1Q 2016 (001)                             364
 2Q 2016 (001)       33                    205
 2Q 2016 (003)       29
 3Q 2016 (001)       91                                                23.1
 3Q 2016 (003)       38
 3Q 2016 (004)                                                         22.7
 4Q 2016 (001)       90                    218
 1Q 2017 (001)       56                    155
 3Q 2017 (001)       93
 3Q 2017 (003)       84
 3Q 2017 (004)       43
 4Q 2017 (001)       94.67                 209.967
 4Q 2017 (003)       151.33
 4Q 2017 (004)       62.67
 1Q 2018 (001)       37
 2Q 2018 (001)       96                    191
 2Q 2018 (004)       31
 3Q 2018 (001)       128                   314                         21.1
 3Q 2018 (003)       26
 3Q 2018 (004)       47
 4Q 2018 (001)                             139
 4Q 2019 (004)       26.2857

       Condition S10.C of the Permits require the Port to apply all known and reasonable
methods of pollution prevention, control, and treatment (“AKART”) to all discharges, including
preparing and implementing an adequate SWPPP and best management practices (“BMPs”). The


                                                                                                 4
          Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 22 of 92




Port has violated and continues to violate this condition by failing to apply AKART to its
discharges by, among other things, failing to implement an adequate SWPPP and BMPs. These
violations have occurred on each and every day since Ecology issued the Port ISGP coverage
and continue to occur every day.

        Conditions S1.A of the Permits require that all discharges and activities authorized be
consistent with the terms and conditions of the Permit. The Port has violated these conditions by
discharging and acting inconsistent with the conditions of the Permit as described in this Notice
of Intent to Sue.

   III.    STORMWATER POLLUTION PREVENTION PLAN VIOLATIONS.

       The Port has not developed and implemented a SWPPP that complies with the
requirements of the Permits. The violations of the Permits’ SWPPP provisions described below
have occurred each and every day since Ecology issued the Port ISGP coverage and are
continuing.

        Condition S3.A of the Permits require the Port to create and implement a SWPPP that is
consistent with the Permits’ requirements and to update the SWPPP as necessary to maintain
compliance with the Permits’ conditions. The Port is violating these conditions because the
Port’s SWPPP is not consistent with Permit requirements for a SWPPP, is not fully implemented,
and has not been updated as necessary.

         Condition S3.A.3.c of the 2020 Permit requires the Port’s SWPPP to be updated and
consistent with the 2020 ISGP by January 30, 2020. The Port has violated Condition S3.A.3.c by
failing to timely update and certify the facility’s SWPPP by January 30, 2020.

       Condition S3.A.2 of the 2015 Permit and Condition S3.A.1 of the 2020 Permit require the
SWPPP to specify BMPs necessary to provide AKART and to ensure discharges do not cause or
contribute to a violation of water quality standards. The Port is in violation of these conditions
because the Port has failed to prepare a SWPPP that provides AKART and does not provide
BMPs necessary to ensure discharges do not cause or contribute to a violation of water quality
standards.

        The Port’s SWPPP fails to satisfy the requirements of Condition S3 of the Permits
because it does not adequately describe BMPs. Condition S3.B.4 of the Permits require that the
SWPPP include a description of the BMPs that are necessary for the facility to eliminate or
reduce the potential to contaminate stormwater. Condition S3.B.4 of the Permits also require that
the SWPPP detail how and where the selected BMPs will be implemented. Condition S3.A.3 of
the 2015 Permit and Condition S3.A.2 of the 2020 Permit require that the SWPPP include BMPs
consistent with approved stormwater technical manuals (or document how stormwater BMPs
included in the SWPPP are demonstratively equivalent to the practices contained in the approved
stormwater technical manuals, including the proper selection, implementation, and maintenance
of all applicable and appropriate BMPs). The applicable manual for the Port is WASHINGTON
STATE DEPARTMENT OF ECOLOGY, PUB. NO. 19-10-021, STORMWATER MANAGEMENT MANUAL
FOR WESTERN WASHINGTON (July 2019),




                                                                                                5
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 23 of 92




https://fortress.wa.gov/ecy/ezshare/wq/Permits/Flare/2019SWMMWW/Content/Resources/Docs
ForDownload/2019SWMMWW.pdf (current stormwater management manual for Western
Washington). Other stormwater management guidance documents applicable to the Facility
under these conditions are found at https://ecology.wa.gov/Regulations-Permits/Permits-
certifications/Stormwater-general-permits/Industrial-stormwater-permit (see “Guidance and
manuals”), including Ecology’s Vehicle and Equipment Washwater Discharges BMP Manual
(https://fortress.wa.gov/ecy/publications/documents/95056.pdf) and Implementation Manual for
Log Yards (https://fortress.wa.gov/ecy/publications/documents/0410031.pdf). The Port’s
SWPPP does not comply with these requirements because it does not adequately describe and
explain in detail the BMPs selected, does not include BMPs consistent with approved stormwater
technical manuals, nor does it include BMPs that are demonstratively equivalent to approved
BMPs with documentation of BMP adequacy.

        The Port’s SWPPP fails to satisfy the requirements of Condition S3.B.1 of the Permits
because it does not include a site map that identifies significant features, stormwater drainage
and discharge structures, stormwater drainage areas for each stormwater discharge point off-site,
a unique identifying number for each discharge point including discharges to ground, each
sampling location with a unique identifying number, paved areas and buildings, areas of
pollutant contact associated with specific industrial activities, conditionally approved non-
stormwater discharges, surface water locations, areas of existing and potential soil erosion,
vehicle maintenance areas, and lands and waters adjacent to the site that may be helpful in
identifying discharge points or drainage routes.

        The Port’s SWPPP fails to satisfy the requirements of Condition S3.B.2 of the Permits
because it fails to include a facility assessment as mandated. The SWPPP fails to include an
adequate facility assessment because it does not adequately describe the industrial activities
conducted at the site, the general layout of the facility including buildings and storage of raw
materials, the flow of goods and materials through the facility, the regular business hours, and
the seasonal variations in business hours or industrial activities as required.

        The Port’s SWPPP fails to comply with Condition S3.B.2.b of the Permits because it
does not include an inventory of industrial activities that identifies all areas associated with
industrial activities that have been or may potentially be sources of pollutants as required. The
SWPPP does not identify all areas associated with loading and unloading of dry bulk materials or
liquids; outdoor storage of materials or products; outdoor manufacturing and processing; onsite
dust or particulate generating processes; on-site waste treatment, storage, or disposal; vehicle and
equipment fueling, maintenance, and/or cleaning; roofs or other surfaces exposed to air
emissions from a manufacturing building or a process area; and roofs or other surfaces composed
of materials that may be mobilized by stormwater, as required by these Permit conditions.

        The Port’s SWPPP does not comply with Condition S3.B.2.c of the Permits because it
does not include an adequate inventory of materials. The SWPPP does not include: an inventory
of materials that lists the types of materials handled at the site that potentially may be exposed to
precipitation or runoff and that could result in stormwater pollution; a short narrative for each
material describing the potential for pollutants to be present in stormwater discharge that is
updated when data becomes available to verify the presence or absence of pollutants; or a



                                                                                                    6
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 24 of 92




narrative description of any potential sources of pollutants from past activities, materials, and
spills that were previously handled, treated, stored, or disposed of in a manner to allow ongoing
exposure to stormwater, as required. The SWPPP also does not include the method and location
of on-site storage or disposal of such materials and a list of significant spills and significant leaks
of toxic or hazardous pollutants, as the Permits require.

        The Port’s SWPPP does not comply with Condition S3.B.3 of the Permits because it does
not identify specific individuals by name or title whose responsibilities include SWPPP
development, implementation, maintenance, and modification.

        Condition S3.B.4 of the Permits require that permittees include in their SWPPPs, and
implement, certain mandatory BMPs unless site conditions render the BMP unnecessary,
infeasible, or an alternative and equally effective BMP is provided. The Port is in violation of
these requirements because it has failed to include in its SWPPP, and implement, the mandatory
BMPs required by the Permits.

        The Port’s SWPPP does not comply with Condition S3.B.4.b.i of the Permits because it
does not include required operational source control BMPs in the following categories: good
housekeeping (including definition of ongoing maintenance and cleanup of areas that may
contribute pollutants to stormwater discharges, and a schedule/frequency for each housekeeping
task); preventive maintenance (including BMPs to inspect and maintain stormwater drainage and
treatment facilities, source controls, treatment systems, and plant equipment and systems, and the
schedule/frequency for each task); spill prevention and emergency cleanup plan (including
BMPs for preventing spills that can contaminate stormwater; for material handling procedures;
storage requirements; cleanup equipment and procedures; and spill logs); employee training
(including an overview of what is in the SWPPP, how employees make a difference in
complying with the SWPPP, spill response procedures, good housekeeping, maintenance
requirements, material management practices, how training will be conducted, the
frequency/schedule of training, and a log of the dates on which specific employees received
training); and inspections and recordkeeping (including documentation of procedures to ensure
compliance with permit requirements for inspections and recordkeeping, identification of
personnel who conduct inspections, provision of a tracking or follow-up procedure to ensure that
a report is prepared and appropriate action taken in response to visual monitoring, definition of
how the Port will comply with signature and record retention requirements, certification of
compliance with the SWPPP and Permit, and all inspection reports completed by the Port).

       The Port’s SWPPP does not comply with Condition S3.B.4.b.i.7 of the Permits because it
does not include measures to identify and eliminate the discharge of process wastewater,
domestic wastewater, noncontact cooling water, and other illicit discharges to stormwater
sewers, to surface waters, or to ground waters of the state.

        The Port’s SWPPP does not comply with Condition S3.B.4.b.ii of the Permits because it
does not include required structural source control BMPs to minimize the exposure of
manufacturing, processing, and material storage areas to rain, snow, snowmelt, and runoff. The
Port’s SWPPP does not comply with Condition S3.B.4.b.iii of the Permits because it does not
include treatment BMPs as required.



                                                                                                     7
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 25 of 92




        The Port’s SWPPP fails to comply with Condition S3.B.4.b.v of the Permits because it
does not include BMPs to prevent the erosion of soils or other earthen materials and prevent off-
site sedimentation and violations of water quality standards.

       The Port’s SWPPP fails to comply with Condition S3.B.4.b.i.5 of the Permits because it
does not include the required records of employee training.

        The Port’s SWPPP does not comply with Condition S3.B.5 of the Permits because the
SWPPP fails to include all of the minimum required details of the stormwater sampling plan. The
SWPPP does not include a sampling plan that: identifies all points of discharge to surface waters,
storm sewers, or discrete ground water infiltration locations; documents why any discharge point
is not sampled; identifies each sampling point by its unique identifying number; identifies staff
responsible for conducting stormwater sampling; specifies procedures for sample collection and
handling; specifies procedures for sending samples to the a laboratory; identifies parameters for
analysis, holding times and preservatives, laboratory quantization levels, and analytical methods;
or specifies the procedure for submitting the results to Ecology.

         The Port also discharges to a segment of the Columbia River that is 303(d) listed for
bacteria impairment. Table 6, footnote i of the 2015 Permit and Table 6, footnote h of the 2020
Permit require that the Port’s SWPPP incorporate and implement the following BMPs into the
SWPPP: use all known, available and reasonable methods to prevent rodents, birds, and other
animals from feeding/nesting/roosting at the facility; perform at least one annual dry weather
inspection of the stormwater system to identify and eliminate sanitary sewer cross-connections;
install structural source control BMPs to address on-site activities and sources that could cause
bacterial contamination (e.g. dumpsters, compost piles, food waste, animal products); and
implement operational source control BMPs to prevent bacterial contamination from any known
sources of fecal coliform bacteria (e.g. animal waste). The Port has violated and continues to
violate these conditions each and every day over the past five years because its SWPPP does not
include these requirements and the Port has not implemented these requirements.

      The Port has violated and continues to violate the Permit through its failure to create and
implement a SWPPP in accordance with Permit requirements.

   IV.     ILLICIT AND PROHIBITED DISCHARGES.

        Condition S5.E of the Permits prohibit the discharge of process wastewater (including
stormwater that comingles with process wastewater) and illicit discharges. Appendix 2 to the
Permits define “illicit discharges” as “any discharge that is not composed entirely of
stormwater…” Permit Condition S5.F requires the Port to manage stormwater to prevent the
discharge of synthetic, natural or processed oil or oil containing products as identified by an oil
sheen, and trash and floating debris, prohibiting those discharges. The Facility engages in
loading petroleum coke, grain and other bulk commodities to vessels docked at the Facility and
unloading these same materials from vessels docked at the Facility to upland portions of the
Facility. During these activities, petroleum coke, petroleum coke dust, grain, grain dust and other
bulk commodities escape the Facility’s loading and unloading system, and spill into the



                                                                                                    8
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 26 of 92




Columbia River in violation of Condition S5.E of the Permits. These prohibited discharges
occurred each and every day over the past five year the Port loaded or off-loaded ships with
petroleum coke, grain or other bulk commodities and are reasonably likely to continue to occur.

       Condition S7.B.3.b of the Permits require the Port to eliminate illicit discharges within 30
days of discovery, and Condition S3.B.4.b.i.7 of the Permits require the Port’s SWPPP to include
measures to identify and eliminate illicit discharges to surface waters. The Port violated and
continues to violate these requirements by failing to eliminate its illicit discharges altogether
since Ecology issued the Port ISGP coverage.

        Additionally, Condition S7.B.3.a of the Permits require the Port to notify Ecology within
seven days of any discovery of an illicit discharge. The Port violated and continues to violate
these requirements by failing to notify Ecology about its illicit discharges within seven days of
each occurrence since being granted ISGP coverage, including but not limited to its discharges of
petroleum coke, petroleum coke dust, grain, grain dust and other bulk commodities.

         Moreover, the Permits authorize only the discharges of stormwater and pollutants
contained in stormwater. The Port does not possess and has never possessed an NPDES permit
for its non-stormwater discharges of petroleum coke, petroleum coke dust, grain, grain dust, or
other bulk commodities. Discharging these materials directly to the Columbia River from the
facility conveyor systems, from mechanical loaders or cranes, and with shovels or hoses during
wharf cleanup are all unpermitted point-source discharges of pollutants to surface waters that
violate the Clean Water Act § 301(a), 33 U.S.C. §§ 1311(a), prohibition on pollutant discharges.
These violations occurred and continue to occur each and every day over the past five years on
which ship-loading or off-loading of these materials occurred at the Facility and are reasonably
likely to continue to occur whenever petroleum coke, grain and other bulk commodity loading
operations occur at the Facility going forward.

   V.        CORRECTIVE ACTION VIOLATIONS.

        A.     Failure to Implement Level One Corrective Actions.

      Condition S8.B of the Permits require the Port take a specified action, called a “Level
One Corrective Action,” each time quarterly stormwater sample results exceed any of the
benchmark values described in Conditions S5.A and S5.B of the Permits.

        As described by Condition S8.B of the Permits, a Level One Corrective Action requires
that the Port: (1) review the SWPPP for the facility and ensure that it fully complies with
Condition S3 of the Permit and contains the correct BMPs from the applicable Stormwater
Management Manual; (2) make appropriate revisions to the SWPPP to include additional
operational source control BMPs with the goal of achieving the applicable benchmark values in
future discharges and sign and certify the revised SWPPP in accordance with the Permit; and (3)
summarize the Level One Corrective Action in the Annual Report required under Condition S9.B
of the 2015 Permit and Condition S9.C of the 2020 Permit. Condition S8.B of the Permits
require that the Port implement the revised SWPPP as soon as possible and no later than the
DMR due date for the quarter the benchmark was exceeded.



                                                                                                  9
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 27 of 92




       Conditions S5.A and S5.B and Tables 2 and 3 of the Permits establish the following
applicable benchmarks: turbidity 25 NTU; total copper 14 μg/L; total zinc 117 μg/L; and
Petroleum Hydrocarbons (Diesel Fraction) 10 mg/L (for transportation facilities).

        The Port violated the Level One Corrective Action requirements of the Permit described
above by failing to conduct Level One Corrective Action in accordance with Permit conditions,
including the required investigation, the required review, revision, and certification of the
SWPPP, the required implementation of additional BMPs, and the required summarization in the
annual report each and every time quarterly stormwater sampling results were greater than a
benchmark over the past five years, including those identified in Table 1 above. The Port has
violated Condition S8.B of the Permits by failing to implement Level One Corrective Actions for
every benchmark exceedance since Ecology issued the Port ISGP coverage.

       B.      Failure to Implement Level Three Corrective Actions.

       Condition S8.D of the Permits require the Port to take a specified action, called a “Level
Three Corrective Action,” each time quarterly stormwater sample results exceed an applicable
benchmark value or are outside the benchmark value for any three quarters during a calendar
year.

         As described in Condition S8.D of the Permits, a Level Three Corrective Action requires
the Port to (1) review the SWPPP for the facility and insure that it fully complies with Condition
S3 of the Permits; (2) make appropriate revisions to the SWPPP to include additional treatment
BMPs with the goal of achieving the applicable benchmark value(s) in future discharges and
additional operational and/or structural source control BMPs if necessary for proper function and
maintenance of treatment BMPs, and sign and certify the revised SWPPP in accordance with
Condition S3.A.6 of the 2015 Permit and Condition S3.A.5 of the 2020 Permit; and (3)
summarize the Level Three Corrective Action (planned or taken) in the Annual Report required
under Condition S9.B of the 2015 Permit and Condition S9.C of the 2020 Permit, including
information on how monitoring, assessment, or evaluation information was (or will be) used to
determine whether existing treatment BMPs will be modified/enhanced, or if new/additional
treatment BMPs will be installed. Condition S8.D.2 of the Permits require that a Qualified
Industrial Stormwater Professional review the revised SWPPP, sign its certification form, and
certify that it is reasonably expected to meet benchmarks upon implementation.

        Condition S8.D.3 of the Permits require that, before installing BMPs that require the site-
specific design or sizing of structures, equipment, or processes to collect, convey, treat, reclaim,
or dispose of industrial stormwater, that the Port submit an engineering report (including the
alternatives considered and why the option was selected; design data; results expected; a
statement that the proposed treatment is reasonably expected to meet the benchmarks, supported
by sound engineering justification; and certification by a licensed professional engineer), and an
operations and maintenance manual to Ecology for review. The engineering report must be
submitted no later than the May 15 prior to the Level Three Corrective Action Deadline. The
operations and maintenance manual must be submitted to Ecology no later than 30 days after
construction/installation is complete.



                                                                                                  10
          Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 28 of 92




       Condition S8.D.5 of the Permits require the Port fully implement the revised SWPPP
according to Condition S3 of the Permits and the applicable stormwater management manual as
soon as possible, and no later than September 30th of the following year.

        The Permit establishes the benchmarks applicable to the Port described in Section II of
this notice of intent to sue letter.

        The Port has violated and continues to violate Condition S8.D of the Permits by failing to
conduct a Level Three Corrective Action in accordance with permit conditions, including: the
required review, revision and certification of the SWPPP; the requirement to have a specified
professional design and stamp the portion of the SWPPP pertaining to treatment; the required
implementation of additional BMPs, including additional treatment BMPs; the required
submission of an engineering report by September 30, 2019. As indicated in Table 1 above, the
Port failed to fulfill these obligations for turbidity and zinc triggered by its stormwater sampling
during calendar year 2018.

   VI.        VIOLATIONS OF MONITORING, REPORTING AND RECORDKEEPING
              REQUIREMENTS.

         A.     Failure to Collect Quarterly Samples

        Condition S4.B of the Permits require the Port to collect representative samples of its
stormwater discharge once during every calendar quarter. Conditions S3.B.5.b and S4.B.2.c of
the Permits require the Port to collect stormwater samples at each distinct point of discharge
offsite except for substantially identical outfalls, in which case only one of the substantially
identical outfalls must be sampled. These conditions set forth sample collection criteria, but
require the collection of a sample even if the criteria cannot be met. The Port has violated and
continues to violate these conditions because it does not sample each distinct point of discharge
off-site. For example, the Port does not sample the following discharge points, all of which are
distinct and not substantially identical to any other discharge point that the Port samples: (1)
discharges from the wharf at Berths 1 and 2, (2) discharges from the wharf at Berth 5, (3)
discharges from the wharf at Berth 6, (4) discharges from the wharf at Berth 7, (5) discharges
from the wharf at Berth 8, (6) discharges from the grain terminal wharf at Berth 9, (7) discharges
from two or more locations in the upland grain terminal area, and (8) other locations that
sometimes discharge to sanitary sewer but also discharges stormwater to the river at other times,
depending on the position of a valve in the conveyance pipe. These violations have occurred and
continue to occur each and every quarter during the last five years that the Port was and is
required to sample its stormwater discharges, including the quarters in which it collected
stormwater discharge samples from some, but not each, point of discharge. These violations will
continue until the Port commences monitoring all distinct points of discharge.

         B.     Failure to Record Information.

        Condition S4.B.3 of the 2015 Permit and Condition S4.B.4 of the 2020 Permit require the
Port record and retain specified information for each stormwater sample taken, including the


                                                                                                  11
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 29 of 92




sample date and time, a notation describing if the Port collected the sample within the first 12
hours of stormwater discharge event, an explanation of why the Port could not collect a sample
within the first 12 hours of a stormwater discharge event, the sample location, method of
sampling and of preservation, and the individual performing the sampling. The Port is in
violation of these conditions as it has not recorded each of these specified items for each sample
taken during the last five years.

       C.      Failure to Retain Records.

         Condition S4 of the Permits, Condition S9.C of the 2015 Permit and Condition S9.D of
the 2020 Permit require the Port to retain for a minimum of five years a copy of the current
Permit, a copy of the Port’s coverage letter, records of all sampling information and laboratory
documentation, inspection reports including required documentation, any other documentation of
compliance with permit requirements, all equipment calibration records, all BMP maintenance
records, all original recordings for continuous sampling instrumentation, copies of all laboratory
results, copies of all required reports, and records of all data used to complete the application for
the Permit. The Port is in violation of these conditions because it has failed to retain records of
such information, reports, and other documentation during the last five years.

       D.      Failure to Monitor, Report and Correct Discharge Monitoring Data.

       The Port has violated and continues to violate the Permits’ monitoring and reporting
requirements. The violations of the Permits’ monitoring and reporting provisions described
below have occurred each and every day over the past five years and are reasonably likely to
recur.

        Condition S4.B.6.h of the 2015 Permit and Condition S4.B.1.f of the 2020 Permit require
permittees to average monitoring results for each parameter when monitoring occurs more than
once per quarter. If more than one sample is collected during a 24-hour period, the permittee
must first calculate a daily average of individual grab sample results. The Permit then requires
use of the daily average to calculate the quarterly average. The Port has violated this condition
every time it has failed to calculate daily averages for samples taken within a 24-hour period,
including but not limited to discharges identified in Table 1 above. The Port’s monitoring point
“001” discharge monitoring report (“DMR”) data for the fourth quarter of 2019 and the Port’s
monitoring point “004” DMR data for the second quarter of 2020 were not calculated in
accordance with the Permit. The monitoring point “001” DMR for the fourth quarter of 2019
utilizes two samples that were taken within a 24-hour period, from December 19 to December
20, 2019, but the Port did not first calculate a daily average of those two samples and then use
that daily average to calculate the quarterly average. Had the Port calculated the daily average
and then factored that number into the quarterly average in accordance with Permit requirements,
the quarterly average would be 26.2857 NTU, a turbidity benchmark exceedance, not the 25
NTU reported for monitoring point “001” in quarter of 2019. And the monitoring point “004”
DMR data for second quarter 2020 utilized two samples taking within a 24-hour period, from
May 12 to May 13, 2020, but the Port did not first calculate a daily average of those two samples
and then use that daily average to calculate the quarterly average. Had the Port calculated the




                                                                                                  12
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 30 of 92




quarterly average correctly, it would be 28 NTU, another turbidity benchmark exceedance.
These violations are reasonably likely to recur.

       Where the Port becomes aware that it submitted incorrect information in any report to
Ecology, Condition G20 of the Permits require the Port to promptly submit such facts or
information to Ecology. The Port is in violation of this condition because it failed to promptly
submit corrected DMRs and annual reports to Ecology after becoming aware that its reports were
incorrect.

       E.      Failure to Analyze and Report Quarterly Samples.

        Condition S5.A.1 of the Permits require the Port to analyze quarterly stormwater samples
for turbidity, pH, total copper, total zinc, oil sheen, and Petroleum Hydrocarbons (Diesel
Fraction). Because the Port discharges into 303(d)-listed impaired waterbody, in accordance with
Condition S6 and Table 6 of the 2015 Permit, the Port was also required to analyze quarterly
stormwater samples for fecal coliform bacteria and in accordance with Condition S6 and Table 6
of the 2020 Permit, the Port is required to analyze samples for E. coli. The Port violated these
conditions by failing to analyze stormwater samples outfall 003 discharges for fecal coliform at
all from the beginning of 2015 through the end of 2019. The Port also violated these conditions
by failing to analyze any stormwater samples for E. coli in Q1 2020, and by failing to analyze
stormwater samples for E. coli at outfalls 001 and 004 in Q2 2020.

         Condition S4.B.1.b of the Permits further require the Port to sample the stormwater
discharge from the first fall storm event each year, which is the first time on or after September
1st of each year that precipitation occurs and results in a stormwater discharge. Permit Condition
S9.B requires the Port submit quarterly sampling data on a DMR to Ecology. The Port has failed
to collect samples in the required timeframe after the first fall storm event for several parameters
in violation of the 2015 Permit. To illustrate, the Port failed to collect fecal coliform at outfall
001 in the third quarter of 2015 after the first fall storm event due to human error. In the fourth
quarter of 2019, the Port similarly failed to collect stormwater samples for cooper and zinc after
the first fall storm event. The Port has violated the Permit conditions each and every time the
Port has failed to collect, analyze, and report stormwater samples after the first fall storm event,
including but not limited to violations for fecal coliform in the third quarter of 2015 and copper
and zinc in the fourth quarter of 2019. These violations are reasonably likely to recur.

       F.      Failure to Comply with Visual Monitoring Requirements.

        Condition S7 of the Permits requires that monthly visual inspection be conducted at the
Facility by qualified personnel. Each inspection is to include observations made at stormwater
sampling locations and areas where stormwater associated with industrial activity is discharged,
observations for the presence of floating materials, visible oil sheen, discoloration, turbidity,
odor, etc. in the stormwater discharges, observations for the presence of illicit discharges, a
verification that the descriptions of potential pollutant sources required by the permit are
accurate, a verification that the site map in the SWPPP reflects current conditions, and an
assessment of all BMPs that have been implemented (noting the effectiveness of the BMPs




                                                                                                 13
          Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 31 of 92




inspected, the locations of BMPs that need maintenance, the reason maintenance is needed and a
schedule for maintenance, and locations where additional or different BMPs are needed).

        Condition S7.C of the Permits requires that the Port record the results of each inspection
in an inspection report or checklist that is maintained on-site and that documents the
observations, verifications, and assessments required. The report/checklist must include the time
and date of the inspection, the locations inspected, a statement that, in the judgment of the person
conducting the inspection and the responsible corporate officer, the Facility is either in
compliance or out of compliance with the SWPPP and the Permits, a summary report and
schedule of implementation of the remedial actions that the Port plans to take if the site
inspection indicates that the facility is out of compliance, the name, title, signature and
certification of the person conducting the facility inspection, and a certification and signature of
the responsible corporate officer or a duly authorized representative.

        The Port is in violation of these requirements of Condition S7 of the Permits because,
during the last five years, it has failed to conduct each of the requisite visual monitoring and
inspections, failed to prepare and maintain the requisite inspection reports or checklists, and
failed to make the requisite certifications and summaries.

   VII.    FAILURE TO REPORT PERMIT VIOLATIONS.

         Condition S9.E of the 2015 Permit and Condition S9.F of the 2020 Permit require the
Port to take certain actions in the event the Port is unable to comply with any of the terms and
conditions of the Permit which may endanger human health or the environment, or exceed any
numeric effluent limitation in the permit. In such circumstances, the Port must immediately take
action to minimize potential pollution or otherwise stop the noncompliance and correct the
problem, and the Port must immediately notify the appropriate Ecology regional office of the
failure to comply. The Port must then submit a detailed written report to Ecology, including
specified details, within 5 days of the time the Port became aware of the circumstances unless
Ecology requests an earlier submission.

        The Port routinely violates these requirements, including each and every time the Port
failed to comply with the corrective action requirements described in Section V of this notice of
intent to sue, each and every time the Port failed to sample a discharge point, each and every
time an illicit discharge of petroleum coke, petroleum coke dust, grain, grain dust or other bulk
commodities occur, and each and every time the Port discharged stormwater with concentrations
of pollutants in excess of the Permit benchmarks and water quality criteria described above. All
these violations may endanger human health or the environment.

   VIII. REQUEST FOR SWPPP.

        Pursuant to Condition S9.G of the 2020 Permit, Columbia Riverkeeper hereby requests
that the Port provide Riverkeeper a copy of, or access to, the Port’s SWPPP complete with all
incorporated plans, monitoring reports, checklists, and training and inspection logs within 14
days of receipt of this written notice. The copy of the SWPPP and any other communications
about this request should be directed to the undersigned at the address below.



                                                                                                   14
          Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 32 of 92




        Should the Port fail to provide the requested complete copy of, or access to, its SWPPP,
the Port will be in violation of 2020 Permit Condition S9.G. Failure to provide the SWPPP is a
violation also subject to this Notice of Intent to Sue and any resulting lawsuit.

   IX.      ATTORNEYS REPRESENTING RIVERKEEPER.

       In addition to the undersigned and Smith & Lowney PLLC, Columbia Riverkeeper is also
represented by the following in this matter:

         Simone Anter, Staff Attorney
         Columbia Riverkeeper
         407 Portway Ave, Suite 301
         Hood River, OR 97031
         (541) 399-5312
         simone@columbiariverkeeper.org


   X.       CONCLUSION.

        The above-described violations reflect those indicated by the information currently
available to Columbia Riverkeeper. These violations are ongoing. Columbia Riverkeeper intends
to sue for all violations, including those yet to be uncovered and those committed after the date
of this Notice of Intent to Sue.

         Under Section 309(d) of the CWA, 33 U.S.C § 1319(d), the Port is subject to a separate
daily penalty assessment for each violation (the current maximum daily penalty assessment is
37,500 per day for each violation that occurred through November 2, 2015 and $55,800 for each
violation thereafter). In addition to civil penalties, Columbia Riverkeeper will seek injunctive
relief to prevent further violations under Sections 505(a) and (d) of the Clean Water Act, 33
U.S.C. § 1365(a) and (d), and such other relief as is permitted by law. Also, Section 505(d) of the
Clean Water Act, 33 U.S.C. § 1365(d), permits prevailing parties to recover costs, including
attorney’s fees.

        Columbia Riverkeeper believes that this NOTICE OF INTENT TO SUE sufficiently
states grounds for filing suit. Columbia Riverkeeper intends, at the close of the 60-day notice
period, or shortly thereafter, to file a citizen suit against the Port under Section 505(a) of the
Clean Water Act for the violations described herein.

        Columbia Riverkeeper is willing to discuss effective remedies for the violations
described in this letter and settlement terms during the 60-day notice period. If you wish to
pursue such discussions in the absence of litigation, we suggest that you initiate those
discussions within ten (10) days of receiving this notice so that a meeting can be arranged and so
that negotiations may be completed promptly. We do not intend to delay the filing of a complaint
if discussions are continuing when the notice period ends. If you believe that any of the




                                                                                                     15
         Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 33 of 92




allegations in this notice are incorrect or based on incomplete information in the public record,
please bring those facts to our attention.

                                      Sincerely,

                                      Smith & Lowney, PLLC

                                      s/Marc Zemel


cc:    Andrew Wheeler, Administrator, U.S. EPA
       Chris Hladick, Region 10 Administrator, U.S. EPA
       Laura Watson, Director, Washington Department of Ecology
       Port of Longview Commissioners: Jeff Wilson, Doug Averett and Allan Erickson




                                                                                                    16
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 34 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at           At             24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time            O                  Observation Time                 Time
                                                                    b
                M                                                   s
    Y           o           D                                       e                                                            24 Hour
    e           n           a                                       r                                                Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                       v                             Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.          a                              Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                     t                             Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                     i                                                  (in)
                                                                    o
                                                                    n
2015       07          01          92            57           91            0.00
2015       07          02          91            60           89            0.00
2015       07          03          89            60           82            0.00
2015       07          04          82            57           81            0.00
2015       07          05          90            56           89            0.00
2015       07          06          91            59           83            0.00
2015       07          07          83            59           80            0.00
2015       07          08          82            57           81            0.00
2015       07          09          81            60           71            0.00
2015       07          10          71            57           71            0.06
2015       07          11          71            61           69            0.00
2015       07          12          78            61           77            0.00
2015       07          13          78            58           78            0.00
2015       07          14          78            59           76            0.00
2015       07          15          76            55           74            0.00
2015       07          16          75            60           73            0.00
2015       07          17          83            53           83            0.00
2015       07          18          95            55           94            0.00
2015       07          19          94            59           78            0.00
2015       07          20          78            63           75            0.00
2015       07          21          75            59           72            0.00
2015       07          22          72            56           66            0.00
2015       07          23          76            55           73            0.00
2015       07          24          76            50           73            0.00
2015       07          25          73            58           69            0.08
2015       07          26          71            56           69            0.06
2015       07          27          72            51           71            0.00
2015       07          28          84            49           83            0.00
2015       07          29          93            54           93            0.00
2015       07          30          100           55           100           0.00
2015       07          31          100           56           91            0.00
                        Summary 82               57                         0.20                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 35 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2015       08          01          93            54           92            0.00
2015       08          02          92            54           79            0.00
2015       08          03          79            59           75            0.00
2015       08          04          77            57           74            0.00
2015       08          05          74            50           72            0.00
2015       08          06          77            55           75            0.00
2015       08          07          83            52           81            0.00
2015       08          08          81            60           74            0.00
2015       08          09          85            53           83            0.00
2015       08          10          88            61           78            0.00
2015       08          11          89            58           88            0.00
2015       08          12          89            60           86            0.00
2015       08          13          86            65           78            0.00
2015       08          14          78            62           67            0.00
2015       08          15          74            54           72            0.03
2015       08          16          81            51           80            0.00
2015       08          17          86            53           85            0.00
2015       08          18          93            53           92            0.00
2015       08          19          93            57           87            0.00
2015       08          20          87            62           70            0.00
2015       08          21          73            56           72            0.00
2015       08          22          81            41           80            0.00
2015       08          23          83            51           81            0.00
2015       08          24          81            52           75            0.00
2015       08          25          81            45           81            0.00
2015       08          26          87            50           86            0.00
2015       08          27          86            55           83            0.00
2015       08          28          83            59           76            0.05
2015       08          29          76            61           71            0.34
2015       08          30          72            58           70            0.40
2015       08          31          71            61           70            0.02
                        Summary 83               55                         0.84                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 36 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2015       09          01          71            62           68            0.00
2015       09          02          69            56           68            0.04
2015       09          03          68            43           62            0.24
2015       09          04          66            45           64            T
2015       09          05          67            45           65            0.00
2015       09          06          65            49           59            0.17
2015       09          07          78            51           76            0.00
2015       09          08          76            52           75            0.00
2015       09          09          77            59           76            0.00
2015       09          10          83            55           82            0.00
2015       09          11          90            55           89            0.00
2015       09          12          89            59           78            0.00
2015       09          13          78            58           67            0.00
2015       09          14          68            45           63            0.00
2015       09          15          64            57           62            0.00
2015       09          16          70            52           69            0.02
2015       09          17          69            56           68            0.22
2015       09          18          76            49           73            0.00
2015       09          19          75            49           71            0.00
2015       09          20          75            60           71            0.00
2015       09          21          73            48           65            0.00
2015       09          22          68            39           68            0.00
2015       09          23          70            39           68            0.00
2015       09          24          76            41           75            0.00
2015       09          25          76            56           60            0.16
2015       09          26          68            48           64            0.00
2015       09          27          67            39           67            0.00
2015       09          28          75            46           75            0.00
2015       09          29          79            41           79            0.00
2015       09          30          80            53           67            0.00
                        Summary 74               50                         0.85                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 37 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2015       10          01          73            47           72            0.00
2015       10          02          72            54           62            0.00
2015       10          03          69            43           68            0.00
2015       10          04          78            45           78            0.00
2015       10          05          84            45           82            0.00
2015       10          06          82            45           70            0.00
2015       10          07          70            56           64            0.33
2015       10          08          73            55           73            0.00
2015       10          09          73            48           69            0.00
2015       10          10          71            61           62            0.20
2015       10          11          70            49           68            0.02
2015       10          12          72            48           72            0.00
2015       10          13          72            53           68            0.01
2015       10          14          69            53           65            0.00
2015       10          15          72            43           71            0.00
2015       10          16          71            45           65            0.00
2015       10          17          65            54           60            0.02
2015       10          18          62            55           61            0.03
2015       10          19          65            55           59            0.12
2015       10          20          69            56           64            0.01
2015       10          21          66            45           60            0.01
2015       10          22          64            47           63            0.00
2015       10          23          63            40           59            0.00
2015       10          24          65            48           64            0.00
2015       10          25          64            47           56            0.17
2015       10          26          63            53           60            0.37
2015       10          27          60            45           55            0.01
2015       10          28          60            49           56            0.15
2015       10          29          64            49           62            0.25
2015       10          30          64            55           60            1.34
2015       10          31          63            57           57            1.26
                        Summary 69               50                         4.30                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 38 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2015       11          01          61            52           56            0.59
2015       11          02          59            44           59            0.36
2015       11          03          59            40           52            0.06
2015       11          04          52            36           47            0.00
2015       11          05          52            44           51            0.02
2015       11          06          60            41           58            0.14
2015       11          07          58            43           52            0.17
2015       11          08          55            47           51            0.20
2015       11          09          56            46           52            0.02
2015       11          10          52            39           47            0.00
2015       11          11          51            41           47            0.31
2015       11          12          47            39           46            0.13
2015       11          13          55            39           55            0.71
2015       11          14          57            47           56            1.33
2015       11          15          57            41           45            0.35
2015       11          16          46            34           44            0.11
2015       11          17          60            44           55            2.05
2015       11          18          55            35           47            0.21
2015       11          19          49            42           47            0.32
2015       11          20          47            31           43            0.01
2015       11          21          48            28           46            0.00
2015       11          22          47            25           43            0.00
2015       11          23          45            28                         0.00
2015       11          24          42            34           42            0.57
2015       11          25          47            31           42            0.00
2015       11          26          48            23           43            0.00
2015       11          27          48            22           45            0.00
2015       11          28          45            21           43            0.00
2015       11          29          45            20           45            0.00
2015       11          30          45            22           37            0.00
                        Summary 52               36                         7.66                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 39 of 92
U.S. Department of Commerce                                                                                                                                                            National Centers for Environmental Information
                                                                                                        Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                      151 Patton Avenue
                                                                                                             Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                      Asheville, North Carolina 28801
                                                                                                These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                  be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                      Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                   Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At               24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                    Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                              24 Hour
    e           n           a                                      r                                                  Snow, Ice    Wind         Amount of
    a                                                                         Rain,         F                    F
                t           y                                      v                               Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted         l                    l
                h                       Max.          Min.         a                                Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.      a                    a
                                                                    t                               Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)         g                    g
                                                                    i                                                    (in)
                                                                   o
                                                                   n
2015       12          01          48            34           44            0.06
2015       12          02          44            36           41            0.43
2015       12          03          47            40           44            0.41
2015       12          04          51            44           48            0.49
2015       12          05          49            41           49            0.12
2015       12          06          53            46           52            0.34
2015       12          07          60            48           58            2.00
2015       12          08          59            51           57            1.44
2015       12          09          58            51           52            1.75
2015       12          10          52            45           45            1.02
2015       12          11          47            42           43            0.80
2015       12          12          46            42           45            0.64
2015       12          13          45            41           43            0.51
2015       12          14          47            33           46            0.17
2015       12          15          46            35           36            0.14
2015       12          16          44            36           43            0.17
2015       12          17          44            41           43            0.69
2015       12          18          53            42           47            0.98
2015       12          19          48            38           45            0.20
2015       12          20          47            41           42            0.43
2015       12          21          51            41           46            0.55
2015       12          22          46            34           43            0.35
2015       12          23          43            37           41            0.88
2015       12          24          42            35           39            0.21
2015       12          25          44            33           40            0.05
2015       12          26          41            35           40            0.00
2015       12          27          40            35           37            0.27
2015       12          28          42            36           40            0.09
2015       12          29          41            38           40            0.10
2015       12          30          40            30           36            0.00
2015       12          31          41            21           38            0.00
                        Summary 47               39                         15.29                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 40 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       01          01          45            23           40            0.00
2016       01          02          42            24           39            0.00
2016       01          03          39            20                         0.06                                     1.0
2016       01          04          36            31           36            0.32
2016       01          05          40            34           38            0.11
2016       01          06          45            30           41            0.00
2016       01          07          46            30           46            0.00
2016       01          08          47            34           43            0.00
2016       01          09          49            32           46            0.05
2016       01          10          51            28           49            0.00
2016       01          11          49            28           44            0.09
2016       01          12          46            34           44            0.30
2016       01          13          50            43           49            0.92
2016       01          14          50            38           46            0.17
2016       01          15          49            42           48            0.10
2016       01          16          52            43           50            0.39
2016       01          17          50            43           49            0.41
2016       01          18          52            45           51            0.05
2016       01          19          52            44           46            0.49
2016       01          20          51            43                         0.25
2016       01          21          53            43           51            0.55
2016       01          22          56            47           51            0.34
2016       01          23          51            43           48            0.15
2016       01          24          50            38           50            0.03
2016       01          25          58            40           57            0.00
2016       01          26          57            47           52            T
2016       01          27          56            48           54            0.03
2016       01          28          55            49           54            0.83
2016       01          29          54            43           47            0.41
2016       01          30          47            39           41            0.60
2016       01          31          45            35           41            0.03
                        Summary 49               37                         6.68                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 41 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       02          01          45            38           43            0.13
2016       02          02          49            33           48            0.06
2016       02          03          48            42           46            0.10
2016       02          04          52            42           52            0.96
2016       02          05          53            42           53            0.08
2016       02          06          53            42           50            0.12
2016       02          07          63            37           61            0.09
2016       02          08          66            35           63            0.00
2016       02          09          67            37           60            0.00
2016       02          10          60            40           58            0.02
2016       02          11          58            47           53            0.21
2016       02          12          60            49           57            0.24
2016       02          13          57            44           47            0.39
2016       02          14          54            47           53            0.79
2016       02          15          58            52           56            0.30
2016       02          16          56            49           54            0.19
2016       02          17          63            46           57            T
2016       02          18          57            44           46            0.36
2016       02          19          51            44           47            0.36
2016       02          20          53            39           52            0.22
2016       02          21          53            32           49            0.26
2016       02          22          57            35           52            0.10
2016       02          23          63            32           60            T
2016       02          24          62            38           56            0.01
2016       02          25          67            36           65            0.00
2016       02          26          65            39           51            0.05
2016       02          27          57            48           56            0.64
2016       02          28          58            42           51            0.12
2016       02          29          52            42           51            0.14
                        Summary 57               41                         5.94                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
Data value inconsistency may be present due to rounding calculations during the conversion process from SI metric units to standard imperial units.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 42 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       03          01          56            44           54            0.53
2016       03          02          56            44           52            0.29
2016       03          03          62            50           61            0.19
2016       03          04          61            41           53            0.01
2016       03          05          65            47           50            0.09
2016       03          06          53            42           52            0.69
2016       03          07          52            41           50            0.39
2016       03          08          53            36           43            0.12
2016       03          09          50            42           50            0.26
2016       03          10          55            47           55            0.56
2016       03          11          57            36           53            0.05
2016       03          12          53            42           45            0.34
2016       03          13          53            42           49            0.62
2016       03          14
2016       03          15          50            39           47            0.34
2016       03          16          54            41           53            0.02
2016       03          17          62            32           62            0.00
2016       03          18          66            33           66            0.00
2016       03          19          70            45           69            0.02
2016       03          20          69            50           57            0.14
2016       03          21          57            47           53            0.13
2016       03          22          58            44           53            0.14
2016       03          23          54            45           52            0.09
2016       03          24          52            43           52            0.46
2016       03          25          53            43           52            0.07
2016       03          26          61            39           61            0.00
2016       03          27          61            43           53            0.36
2016       03          28          57            35           55            0.01
2016       03          29          65            34           65            0.00
2016       03          30          74            36           74            0.00
2016       03          31          79            39           79            0.00
                        Summary 59               41                         5.92                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 43 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       04          01          79            46           71            0.00
2016       04          02          72            46           65            0.00
2016       04          03          72            39           72            0.00
2016       04          04          72            47           53            0.34
2016       04          05          61            43           60            0.05
2016       04          06          71            40           70            0.00
2016       04          07          88            39           77            0.00
2016       04          08          77            44           71            0.00
2016       04          09          71            45           63            0.00
2016       04          10          63            48           58            0.00
2016       04          11          59            47           58            0.00
2016       04          12          59            49           52            0.00
2016       04          13          58            44           58            0.25
2016       04          14          58            44           54            0.29
2016       04          15          59            41           58            0.35
2016       04          16          70            37           69            0.00
2016       04          17          85            42           84            0.00
2016       04          18          90            46           89            0.00
2016       04          19          90            47           89            0.00
2016       04          20          89            51           74            0.00
2016       04          21          76            46           71            0.00
2016       04          22          71            50           58            0.33
2016       04          23          62            42           56            0.64
2016       04          24          58            47           54            0.14
2016       04          25          60            36           58            0.02
2016       04          26          60            35           58            0.00
2016       04          27          63            45           58            0.03
2016       04          28          63            42           59            0.00
2016       04          29          60            48           57            0.29
2016       04          30          70            38           68            0.36
                        Summary 70               44                         3.09                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 44 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       05          01          81            42           80            0.00
2016       05          02          87            47           78            0.00
2016       05          03          78            55           65            0.00
2016       05          04          65            51           60            0.02
2016       05          05          71            50           70            0.00
2016       05          06          81            46           80            0.00
2016       05          07          80            49           75            0.00                                     7.0s
2016       05          08          75            50           65            0.00
2016       05          09          70            48           68            0.00
2016       05          10          78            40           77            0.00
2016       05          11          84            44           84            0.00
2016       05          12          85            48           76            0.00
2016       05          13          82            45           75            0.00
2016       05          14          75            50           55            0.02
2016       05          15          56            51           55            0.47
2016       05          16          58            53           57            0.08
2016       05          17          74            51           71            0.00
2016       05          18          72            51           61            0.00
2016       05          19          62            48           54            0.33
2016       05          20          68            54           65            0.00
2016       05          21          68            50           56            0.08
2016       05          22          63            51           58            0.19
2016       05          23          69            51           68            0.02
2016       05          24          70            51           64            0.02
2016       05          25          67            50           63            0.00
2016       05          26          64            51           57            0.00
2016       05          27          63            49           60            0.11
2016       05          28          67            48           66            0.02
2016       05          29          68            49           66            0.00
2016       05          30          75            42           74            0.00
2016       05          31          88            45           86            0.00
                        Summary 72               49                         1.36                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 45 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       06          01          88            53           73            0.00
2016       06          02          73            56           68            0.21
2016       06          03          85            53           85            0.00
2016       06          04          92            62           92            0.00
2016       06          05          92            53           90            0.00
2016       06          06          90            55           85            0.00
2016       06          07          85            51           81            0.00
2016       06          08          81            55           67            0.00
2016       06          09          67            52           60            0.02
2016       06          10          62            46           55            0.18
2016       06          11          68            47           65            0.05
2016       06          12          74            43           73            0.00
2016       06          13          74            48           55            0.06
2016       06          14          60            47           53            0.27
2016       06          15          59            47           54            0.36
2016       06          16          65            45           56            0.04
2016       06          17          67            45           67            0.01
2016       06          18          68            49           62            0.03
2016       06          19          76            43           74            0.00
2016       06          20          77            56           71            0.00
2016       06          21          74            54           71            0.06
2016       06          22          76            49           75            0.00
2016       06          23          75            49           63            0.30
2016       06          24          73            51           65            0.18
2016       06          25          76            52           76            0.00
2016       06          26          85            52           85            0.00
2016       06          27          85            58           76            0.00
2016       06          28          76            55           71            0.00
2016       06          29          72            55           71            0.00
2016       06          30          75            53           72            0.00
                        Summary 76               51                         1.77                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 46 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       07          01          78            52           77            0.00
2016       07          02          78            59           73            0.00
2016       07          03          74            57           71            0.00
2016       07          04          71            52           67            0.00
2016       07          05          72            50           70            0.00
2016       07          06          77            51           77            0.00
2016       07          07          77            55           64            0.02
2016       07          08          70            54           66            0.20
2016       07          09          70            56           69            0.27
2016       07          10          74            57           71            0.04
2016       07          11          74            55           70            0.01
2016       07          12          75            55           67            0.00
2016       07          13          77            55           75            0.00
2016       07          14          78            50           76            0.00
2016       07          15          76            48           73            0.00
2016       07          16          73            54           71            0.00
2016       07          17          72            57           72            0.00
2016       07          18          74            60           69            0.00
2016       07          19          76            57           72            0.00
2016       07          20          83            53           82            0.00
2016       07          21          82            55           76            0.00
2016       07          22          76            61           69            0.00
2016       07          23          71            58           71            0.03
2016       07          24          86            51           85            0.00
2016       07          25          87            60           80            0.00
2016       07          26          80            58           76            0.00
2016       07          27          83            57           82            0.00
2016       07          28          88            58           88            0.00
2016       07          29          90            59           83            0.00
2016       07          30          83            58           71            0.00
2016       07          31          73            55           72            0.00
                        Summary 77               55                         0.57                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 47 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       08          01          73            50           73            0.00                 0.0                 0.0
2016       08          02          74            57           70            0.05                 0.0                 0.0
2016       08          03          78            56           77            0.00                 0.0                 0.0
2016       08          04          87            51           86            0.00                 0.0                 0.0
2016       08          05          86            55           76            0.00                 0.0                 0.0
2016       08          06          76            51           72            0.00                 0.0                 0.0
2016       08          07          72            49           69            0.02                 0.0                 0.0
2016       08          08          71            54           69            0.11                 0.0                 0.0
2016       08          09          70            52           68            0.10                 0.0                 0.0
2016       08          10          80            59           78            0.00                 0.0                 0.0
2016       08          11          87            55           86            0.00                 0.0                 0.0
2016       08          12          96            55           94            0.00                 0.0                 0.0
2016       08          13          94            59           85            0.00                 0.0                 0.0
2016       08          14          85            56           78            0.00                 0.0                 0.0
2016       08          15          80            57           76            0.00                 0.0                 0.0
2016       08          16          82            58           78            0.00                 0.0                 0.0
2016       08          17          79            57           77            0.00                 0.0                 0.0
2016       08          18          96            55           95            0.00                 0.0                 0.0
2016       08          19          100           56           99            0.00                 0.0                 0.0
2016       08          20          99            55           88            0.00                 0.0                 0.0
2016       08          21          88            58           70            0.00                 0.0                 0.0
2016       08          22          73            45           71            0.00                 0.0                 0.0
2016       08          23          84            48           82            0.00                 0.0                 0.0
2016       08          24          91            50           89            0.00                 0.0                 0.0
2016       08          25          95            53           92            0.00                 0.0                 0.0
2016       08          26          97            53           94            0.00                 0.0                 0.0
2016       08          27          94            61           69            0.00                 0.0                 0.0
2016       08          28          81            55           81            0.00                 0.0                 0.0
2016       08          29          82            53           79            0.00                 0.0                 0.0
2016       08          30          80            52           70            0.00                 0.0                 0.0
2016       08          31          72            57           63            0.52                 0.0                 0.0
                        Summary 84               54                         0.80                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 48 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       09          01          66            55           61            0.37
2016       09          02          70            56           69            0.31
2016       09          03          71            48           69            0.54
2016       09          04
2016       09          05
2016       09          06          68            48           65            0.50
2016       09          07          71            57           71            0.02
2016       09          08          72            58           71            0.00
2016       09          09          79            46           78            0.00
2016       09          10          81            47           79            0.00
2016       09          11          79            47           67            0.00
2016       09          12          78            43           76            0.00
2016       09          13          80            41           79            0.00
2016       09          14          79            42           74            0.00
2016       09          15          77            52           76            0.00
2016       09          16          77            52           75            0.00
2016       09          17          75            57           61            0.53
2016       09          18          71            56           71            0.05
2016       09          19          71            49           68            0.08
2016       09          20          70            45           65            0.05
2016       09          21          71            43           70            0.00
2016       09          22          72            45           66            0.00
2016       09          23          66            46           56            0.08
2016       09          24          68            46           67            0.04
2016       09          25          81            47           81            0.00
2016       09          26          84            55           80            0.00
2016       09          27          80            58           71            0.00
2016       09          28          72            47           71            0.00
2016       09          29          71            41           67            0.00
2016       09          30          68            43           66            0.00
                        Summary 74               49                         2.57                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 49 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       10          01          66            50           57            0.12
2016       10          02          61            50           60            0.45
2016       10          03          61            51           56            0.01
2016       10          04          60            52           60            0.19
2016       10          05          61            54           56            0.22
2016       10          06          60            53           58            0.40
2016       10          07          62            53           60            0.44
2016       10          08          65            53           64            0.12
2016       10          09          64            53           54            0.52
2016       10          10          60            42           58            0.56
2016       10          11          66            34           66            0.00
2016       10          12
2016       10          13          60            52           58            0.56
2016       10          14          63            53           57            1.21
2016       10          15          60            51           58            0.79
2016       10          16          59            52           54            0.61
2016       10          17          63            51           58            0.63
2016       10          18          59            50           56            0.33
2016       10          19          58            45           57            0.04
2016       10          20          61            53           60            0.59
2016       10          21          61            47           59            0.00
2016       10          22          64            50           62            0.02
2016       10          23          62            51           61            0.12
2016       10          24          61            46           53            0.06
2016       10          25          60            52           59            0.03
2016       10          26          61            48           61            0.35
2016       10          27          61            54           55            0.06
2016       10          28          66            49           66            0.01
2016       10          29          66            47           62            0.02
2016       10          30          62            40           58            0.12
2016       10          31          58            48           58            0.33
                        Summary 62               49                         8.91                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 50 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       11          01          59            50           58            0.15
2016       11          02          61            51           58            0.04
2016       11          03          66            41           65            0.10
2016       11          04          65            44           65            0.02
2016       11          05          65            54           56            0.37
2016       11          06          59            49           58            0.47
2016       11          07          62            49           61            0.05
2016       11          08          68            41           64            0.01
2016       11          09          64            47           62            0.02
2016       11          10          65            48           61            0.02
2016       11          11          61            49           56            0.00
2016       11          12          60            48           56            0.16
2016       11          13          57            43           55            0.08
2016       11          14          58            52           55            0.53
2016       11          15          59            48           49            0.82
2016       11          16          51            41           46            0.53
2016       11          17          52            43           48            0.12
2016       11          18          55            35           55            0.08
2016       11          19          55            41           54            0.02
2016       11          20          55            47           55            0.05
2016       11          21          55            45           52            0.15
2016       11          22          52            41           48            0.20
2016       11          23          50            44           47            0.45
2016       11          24          49            46           47            0.94
2016       11          25          49            44           49            0.94
2016       11          26          50            38                         0.67
2016       11          27          47            42           46            0.03
2016       11          28          52            42           48            0.45
2016       11          29          50            40           49            0.07
2016       11          30          50            42           44            0.48
                        Summary 57               45                         8.02                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 51 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2016       12          01          45            36           45            0.10
2016       12          02          46            44           44            0.15
2016       12          03          49            38           47            0.19
2016       12          04          48            41           43            0.84
2016       12          05          43            35           37            0.40
2016       12          06          39            32           37            0.12
2016       12          07          39            24           35            0.05
2016       12          08          36            24           31            0.25                 2.5                 3.0
2016       12          09          36            31           35            0.16
2016       12          10          40            34           39            0.46
2016       12          11          45            38           40            0.59
2016       12          12          44            36           43            0.54
2016       12          13          43            31           34            0.00
2016       12          14          34            29           32            0.01
2016       12          15          32            26           32            0.22                 2.5                 3.0
2016       12          16          34            28           32            0.00
2016       12          17          32            20           32            0.00
2016       12          18          35            23           33            0.02
2016       12          19          41            30           41            0.23
2016       12          20          51            41           47            0.90
2016       12          21          47            30           35            0.05
2016       12          22          39            30           39            0.02
2016       12          23          45            36           41            0.20
2016       12          24          41            32           37            0.03
2016       12          25          43            34           41            0.00
2016       12          26          41            32           38            0.04
2016       12          27          44            35           42            0.74
2016       12          28          44            35           42            0.12
2016       12          29          46            33           42            0.00
2016       12          30          43            34           40            0.10
2016       12          31          40            28           34            0.10
                        Summary 41               32                         6.63                 5.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 52 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       01          01          37            32           36            0.72
2017       01          02          36            31           33            0.02
2017       01          03          35            20           33            0.00
2017       01          04          38            22           36            0.00
2017       01          05          36            13           32            0.00
2017       01          06          34            15           33            0.00
2017       01          07          33            18           31            0.00
2017       01          08          39            30           37            0.16
2017       01          09          39            32           37            0.20
2017       01          10          42            37           39            0.04
2017       01          11          39            30           30            0.72                                     5.0
2017       01          12          32            21           32            0.00
2017       01          13          32            22           28            0.00
2017       01          14          32            16           30            0.00
2017       01          15          32            17           32            0.00
2017       01          16          33            24           31            0.00
2017       01          17          36            28           34            0.24
2017       01          18          50            33           43            0.96
2017       01          19          49            39           49            0.25
2017       01          20          49            32           43            0.07
2017       01          21          46            36           43            0.08
2017       01          22          49            36           48            0.08
2017       01          23          52            29           49            0.01
2017       01          24          49            26           41            0.00
2017       01          25          46            38           41            0.00
2017       01          26          48            31           46            0.01
2017       01          27          47            31           46            0.00
2017       01          28          47            33           45            0.00
2017       01          29
2017       01          30          47            35           46            0.02
2017       01          31          48            39           45            0.00
                        Summary 41               28                         3.58                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 53 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       02          01          45            26           42            0.00
2017       02          02          46            27           42            0.00
2017       02          03          42            31           38            0.13
2017       02          04          51            34           45            0.41
2017       02          05          45            32           32            1.19                                     1.0
2017       02          06          41            31           38            0.84
2017       02          07          40            32           40            0.05
2017       02          08          42            36           41            0.61
2017       02          09          59            39           53            1.15
2017       02          10          53            43           44            0.14
2017       02          11          51            33           50            0.12
2017       02          12          51            30           50            0.03
2017       02          13          59            29           59            0.00
2017       02          14          59            29           51            0.00
2017       02          15          51            41           50            0.62
2017       02          16          54            48           49            0.87
2017       02          17          55            42           53            0.05
2017       02          18          53            43           47            0.20
2017       02          19          47            42           45            0.51
2017       02          20          48            42           47            0.37
2017       02          21          52            41           49            0.13
2017       02          22          49            33           43            0.08
2017       02          23          47            31           45            0.04
2017       02          24          45            28           42            0.05
2017       02          25          49            29           48            0.00
2017       02          26          48            37           41            0.14
2017       02          27          42            35           41            0.16
2017       02          28          49            32           42            0.22
                        Summary 49               35                         8.11                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
Data value inconsistency may be present due to rounding calculations during the conversion process from SI metric units to standard imperial units.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 54 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       03          01          53            42           51            0.11
2017       03          02          51            41           47            0.04
2017       03          03          51            42           46            0.22
2017       03          04          48            33           40            0.43
2017       03          05          46            36           42            0.07
2017       03          06          44            33           44            0.68
2017       03          07          45            37           45            0.41
2017       03          08          47            40           43            0.22
2017       03          09          53            41           53            0.77
2017       03          10          56            45           53            0.35
2017       03          11          56            38           56            0.26
2017       03          12          59            44           48            0.02
2017       03          13          54            48           53            0.68
2017       03          14          60            50           57            0.44
2017       03          15          57            46           55            1.36
2017       03          16          57            33           55            0.00
2017       03          17          55            35           47            0.33
2017       03          18          54            46           48            0.46
2017       03          19          55            31           54            0.01
2017       03          20          54            37           51            0.02
2017       03          21          59            43           58            0.16
2017       03          22          59            46           52            0.17
2017       03          23          55            43           55            0.03
2017       03          24          55            44           51            0.31
2017       03          25          52            43           49            0.12
2017       03          26          49            42           49            0.22
2017       03          27          54            45           48            0.20
2017       03          28          55            45           54            0.10
2017       03          29          59            45           56            0.40
2017       03          30          56            42           54            0.05
2017       03          31          59            41           59            0.00
                        Summary 54               41                         8.64                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 55 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       04          01          59            48           57            0.04
2017       04          02          58            38           54            0.01
2017       04          03          59            33           58            T
2017       04          04          58            42           55            0.00
2017       04          05          55            47           52            0.28
2017       04          06          59            45           59            0.21
2017       04          07          59            49           51            0.47
2017       04          08          54            41           50            0.22
2017       04          09          56            39           55            0.05
2017       04          10          56            41           52            0.14
2017       04          11          61            35           61            0.02
2017       04          12          61            46           52            0.49
2017       04          13          56            44           52            0.43
2017       04          14          55            42           49            0.21
2017       04          15          60            38           58            0.11
2017       04          16          67            38           67            0.00
2017       04          17          67            42           56            0.12
2017       04          18          62            49           60            0.15
2017       04          19          62            43           55            0.13
2017       04          20          56            46           55            0.48
2017       04          21          71            38           71            0.03
2017       04          22          71            43           60            0.33
2017       04          23          60            44           53            0.12
2017       04          24          54            44           51            0.80
2017       04          25          53            43           51            0.28
2017       04          26          59            48           55            0.07
2017       04          27          56            39           53            0.22
2017       04          28          59            38           55            0.02
2017       04          29          61            37           61            0.00
2017       04          30          61            37           56            0.38
                        Summary 60               42                         5.81                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 56 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       05          01          57            38           52            0.03
2017       05          02          61            48           59            0.05
2017       05          03          82            56           81            0.10
2017       05          04          81            54           64            0.04
2017       05          05          64            53           57            0.25
2017       05          06          60            37           58            0.05
2017       05          07          65            37           64            0.00
2017       05          08          70            40           70            0.00
2017       05          09          74            42           73            0.00
2017       05          10          73            45           70            0.00
2017       05          11          70            51           55            0.34
2017       05          12          58            45           52            0.04
2017       05          13          54            46           51            0.10
2017       05          14          59            47           48            0.21
2017       05          15          53            42           51            0.21
2017       05          16          53            44           47            0.91
2017       05          17          58            44           56            0.04
2017       05          18          70            40           69            0.00
2017       05          19          73            51           73            0.00
2017       05          20          74            53           71            0.00
2017       05          21          83            50           82            0.00
2017       05          22          88            53           88            0.00
2017       05          23          88            55           70            0.00
2017       05          24          70            49           60            0.00
2017       05          25          73            43           73            0.00
2017       05          26          84            46           83            0.00
2017       05          27          84            48           82            0.00
2017       05          28          82            53           72            0.00
2017       05          29          72            52           68            0.00
2017       05          30          68            52           59            0.00
2017       05          31          72            50           70            0.00
                        Summary 70               47                         2.37                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 57 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       06          01          70            54           61            0.00
2017       06          02          75            53           73            0.00
2017       06          03          73            55           66            0.00
2017       06          04          69            47           66            0.00
2017       06          05          77            40           76            0.00
2017       06          06          84            47           78            0.00
2017       06          07          78            47           71            0.00
2017       06          08          71            47           59            0.21
2017       06          09          62            50           58            0.15
2017       06          10          64            47           60            0.08
2017       06          11          70            47           66            0.08
2017       06          12          67            48           58            0.01
2017       06          13          63            51           62            0.07
2017       06          14          64            43           63            0.00
2017       06          15          63            52           60            0.30
2017       06          16          61            55           58            0.35
2017       06          17          69            52           68            0.03
2017       06          18          75            54           74            0.11
2017       06          19          83            59           81            0.00
2017       06          20          81            59           71            0.00
2017       06          21          74            55           74            0.00
2017       06          22          80            47           80            0.00
2017       06          23          86            48           86            0.00
2017       06          24          95            54           95            0.00
2017       06          25          95            55           88            0.00
2017       06          26          88            54           71            0.00
2017       06          27          75            55           73            0.00
2017       06          28          75            55           66            0.00
2017       06          29          79            55           79            0.00
2017       06          30          79            56           71            0.00
                        Summary 75               51                         1.39                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 58 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       07          01          74            55           72            0.00
2017       07          02          79            52           77            0.00
2017       07          03          78            56           75            0.00
2017       07          04          83            50           81            0.00
2017       07          05          89            50           86            0.00
2017       07          06          86            53           81            0.00
2017       07          07          81            53           71            0.00
2017       07          08          84            46           83            0.00
2017       07          09          83            47           77            0.00
2017       07          10          77            52           75            0.00
2017       07          11          76            46           74            0.00
2017       07          12          79            49           77            0.00
2017       07          13          77            55           73            0.00
2017       07          14          84            48           82            0.00
2017       07          15          82            49           73            0.00
2017       07          16          74            46           71            0.00
2017       07          17          79            47           77            0.00
2017       07          18          82            47           78            0.00
2017       07          19
2017       07          20          70            50           69            0.05
2017       07          21          81            49                         0.00
2017       07          22          88            56           85            0.00
2017       07          23          85            57           79            0.00
2017       07          24          87            54           85            0.00
2017       07          25          86            56           83            0.00
2017       07          26          85            57           77            0.00
2017       07          27          78            58           73            0.00
2017       07          28          77            48           75            0.00
2017       07          29          83            50           82            0.00
2017       07          30          84            56           84            0.00
2017       07          31          90            54           88            0.00
                        Summary 81               52                         0.05                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 59 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at           At             24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time            O                  Observation Time                 Time
                                                                    b
                M                                                   s
    Y           o           D                                       e                                                            24 Hour
    e           n           a                                       r                                                Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                       v                             Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.          a                              Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                     t                             Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                     i                                                  (in)
                                                                    o
                                                                    n
2017       08          01          95            52           94            0.00
2017       08          02          98            57           98            0.00
2017       08          03          101           60           100           0.00
2017       08          04          100           59           84            0.00
2017       08          05          85            59           82            0.00
2017       08          06          85            58           81            0.00
2017       08          07          82            60           78            0.00
2017       08          08          82            60           81            0.00
2017       08          09          82            59           80            0.00
2017       08          10          81            57           77            0.00
2017       08          11          78            59           74            0.00
2017       08          12          79            58           76            0.00
2017       08          13          77            60           73            0.19
2017       08          14          75            47           73            0.00
2017       08          15          81            49           81            0.00
2017       08          16          81            51           76            0.00
2017       08          17          76            58           65            0.00
2017       08          18          77            50           76            0.00
2017       08          19          78            52           77            0.00
2017       08          20          77            49           75            0.00
2017       08          21          87            53           86            0.00
2017       08          22          87            54           78            0.00
2017       08          23          79            58           75            0.00
2017       08          24          76            48           75            0.00
2017       08          25          80            51           77            0.00
2017       08          26          88            49           88            0.00
2017       08          27          94            54           93            0.00
2017       08          28          99            54           99            0.00
2017       08          29          99            59           77            0.00
2017       08          30          79            53           75            0.00
2017       08          31          80            60           79            0.00
                        Summary 84               55                         0.19                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 60 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       09          01          89            51           89            0.00
2017       09          02          96            51           95            0.00
2017       09          03          95            55           95            0.00
2017       09          04          95            55           92            0.00
2017       09          05          92            61           88            0.00
2017       09          06          88            57           79            0.00
2017       09          07          80            60           75            0.00
2017       09          08          75            60           69            T
2017       09          09          75            57           68            0.00
2017       09          10          78            55           77            0.00
2017       09          11          89            48           89            0.00
2017       09          12          89            54           76            0.00
2017       09          13          77            42           70            0.00
2017       09          14          76            50           75            0.00
2017       09          15          80            40           78            0.00
2017       09          16          79            46           76            0.00
2017       09          17          76            50           60            0.05
2017       09          18          61            48           58            0.24
2017       09          19          66            51           65            0.68
2017       09          20          65            48           58            1.36
2017       09          21          62            45           61            0.00
2017       09          22          69            45           66            0.00
2017       09          23          70            48           68            0.00
2017       09          24          73            45           72            0.00
2017       09          25          74            53           65            0.01
2017       09          26          78            52           77            0.00
2017       09          27          86            50           85            0.00
2017       09          28          86            47           86            0.00
2017       09          29          86            54           68            0.17
2017       09          30          68            46           65            0.05
                        Summary 79               51                         2.56                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 61 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       10          01          65            49           64            0.16
2017       10          02          65            47           62            0.00
2017       10          03          69            43           69            0.00
2017       10          04          72            36           71            0.00
2017       10          05          74            36           74            0.00
2017       10          06          74            37           63            0.00
2017       10          07          64            46           62            0.05
2017       10          08          64            44           63            0.00
2017       10          09          66            38           64            0.00
2017       10          10          65            38           55            0.05
2017       10          11          59            37           52            0.18
2017       10          12          56            46           55            0.60
2017       10          13          59            39           57            0.07
2017       10          14          60            31           60            0.00
2017       10          15          67            35           67            0.00
2017       10          16          67            40           63            0.01
2017       10          17          63            42           56            0.13
2017       10          18          62            44           62            0.06
2017       10          19          62            53           55            1.34
2017       10          20          55            44           54            0.46
2017       10          21          54            45           54            0.83
2017       10          22          63            47           55            2.30
2017       10          23          66            44           66            0.15
2017       10          24          67            41           66            0.00
2017       10          25          66            40           58            0.03
2017       10          26          60            49           60            0.05
2017       10          27          68            40           68            0.00
2017       10          28          72            41           68            0.00
2017       10          29          68            50           54            0.00
2017       10          30          63            40           63            0.01
2017       10          31          63            31           61            0.00
                        Summary 64               42                         6.48                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 62 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       11          01          61            47           52            0.09
2017       11          02          54            45           48            0.30
2017       11          03          49            39           48            0.12
2017       11          04          48            37           44            0.31
2017       11          05          47            37           40            0.72
2017       11          06          49            37           47            0.00
2017       11          07          49            29           48            0.00
2017       11          08          48            36           46            0.16
2017       11          09          52            41           51            0.21
2017       11          10          52            41           48            0.29
2017       11          11          55            47           53            0.02
2017       11          12          56            48           55            0.05
2017       11          13          55            47           49            0.71
2017       11          14          55            44           53            0.30
2017       11          15          53            44           46            0.53
2017       11          16          52            42           44            0.35
2017       11          17          50            39           46            0.29
2017       11          18          52            40           49            0.02
2017       11          19          49            35           47            0.00
2017       11          20          54            45           48            0.60
2017       11          21          57            36           56            0.53
2017       11          22          64            52           62            0.12
2017       11          23          63            53           53            0.90
2017       11          24          54            41           52            0.05
2017       11          25          52            41           46            0.08
2017       11          26          53            43           47            0.48
2017       11          27          49            36           47            0.14
2017       11          28          47            43           44            0.58
2017       11          29          49            38           47            0.09
2017       11          30          47            37           44            0.11
                        Summary 53               41                         8.15                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 63 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2017       12          01          48            42           47            0.01
2017       12          02          47            43           43            0.51
2017       12          03          48            35           46            0.15
2017       12          04          46            36           39            0.01
2017       12          05          44            35           42            0.00
2017       12          06          50            31           47            T
2017       12          07          52            24           44            0.00
2017       12          08          54            24           54            0.00
2017       12          09          54            25           47            0.00
2017       12          10          47            24           40            0.00
2017       12          11          49            22           42            0.00
2017       12          12          43            24           41            0.00
2017       12          13          50            26           48            0.01
2017       12          14          50            26           39            0.01
2017       12          15          39            29           39            0.00
2017       12          16          44            35           43            0.11
2017       12          17          46            40           45            0.05
2017       12          18          48            45           45            0.27
2017       12          19          51            43           43            1.11
2017       12          20          45            37           42            0.18
2017       12          21          42            24           34            0.01
2017       12          22          38            33           37            0.16
2017       12          23          38            33           33            0.16
2017       12          24          34            26           32            0.18                 1.0
2017       12          25
2017       12          26          36            31           35            0.28
2017       12          27          41            33           39            0.01
2017       12          28          44            39           44            0.41
2017       12          29          53            44           53            2.22
2017       12          30          54            41           46            0.22
2017       12          31          46            33           39            0.01
                        Summary 46               33                         6.08                 1.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 64 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       01          01          43            30           35            0.01
2018       01          02          44            31           41            0.00
2018       01          03          46            31           45            T
2018       01          04          49            34           46            0.01
2018       01          05          48            40           45            0.43
2018       01          06          46            36           45            0.12
2018       01          07          45            39           44            0.34
2018       01          08          45            40           43            0.56
2018       01          09          48            42           45            0.45
2018       01          10          46            36           44            0.08
2018       01          11          56            44           51            0.85
2018       01          12          52            49           51            0.14
2018       01          13          61            47           58            0.05
2018       01          14          63            44           60            0.00
2018       01          15          60            37           57            0.00
2018       01          16          57            44           53            0.14
2018       01          17          55            41           51            0.07
2018       01          18          52            41           46            0.15
2018       01          19          47            42           46            0.08
2018       01          20          49            41           47            0.06
2018       01          21          49            41           47            0.35
2018       01          22          49            41           45            0.44
2018       01          23          47            39           47            0.55
2018       01          24          47            40           46            0.33
2018       01          25          51            38           44            0.28
2018       01          26          45            37           44            0.19
2018       01          27          52            41           48            0.19
2018       01          28          58            45           57            0.07
2018       01          29          57            48           50            0.21
2018       01          30          50            40           46            0.78
2018       01          31          46            39           44            0.07
                        Summary 50               40                         7.00                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 65 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       02          01          46            41           44            0.20
2018       02          02          54            44           53            0.47
2018       02          03          53            47           52            0.05
2018       02          04          55            48           54            0.14
2018       02          05          54            45           51            0.03
2018       02          06          51            43           51            0.01
2018       02          07          59            40           58            0.02
2018       02          08          58            37           48            0.07
2018       02          09          50            36           47            0.02
2018       02          10          48            33           47            0.00
2018       02          11          48            34           46            0.00
2018       02          12          48            27           47            0.00
2018       02          13          52            22           50            T
2018       02          14          51            35           46            0.43
2018       02          15          48            32           46            0.11
2018       02          16          48            41           48            0.17
2018       02          17          53            45           47            0.65
2018       02          18          47            33           35            0.66
2018       02          19          40            29           37            0.01
2018       02          20          38            28           34            0.03
2018       02          21          36            23           35            0.23                                     3.0
2018       02          22          39            30           38            0.10
2018       02          23          38            20           34            0.05
2018       02          24          48            20           45            0.30
2018       02          25          46            36           38            0.65
2018       02          26          44            30           43            0.02
2018       02          27          43            31           41            0.13
2018       02          28          44            38           44            0.08
                        Summary 48               35                         4.63                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
Data value inconsistency may be present due to rounding calculations during the conversion process from SI metric units to standard imperial units.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 66 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       03          01          48            35           45            0.13
2018       03          02          48            37           46            0.02
2018       03          03          53            30           52            0.03
2018       03          04          52            28           46            0.00
2018       03          05          50            36           49            0.04
2018       03          06          56            29           56            0.00
2018       03          07          56            38           52            0.01
2018       03          08          54            38           53            0.28
2018       03          09          54            37           51            0.13
2018       03          10          64            32           63            0.00
2018       03          11          69            36           69            0.00
2018       03          12          72            34           70            T
2018       03          13          70            44           49            0.45
2018       03          14          52            43           50            0.05
2018       03          15          55            30           54            0.01
2018       03          16          54            38           51            0.23
2018       03          17          53            37           51            0.02
2018       03          18          52            39           47            0.16
2018       03          19          58            38           56            0.00
2018       03          20          60            31           60            0.00
2018       03          21          60            32           52            0.00
2018       03          22          52            43           48            0.71
2018       03          23          50            36           43            0.17
2018       03          24          43            36           38            0.33
2018       03          25          52            37           49            0.13
2018       03          26          51            37           46            0.05
2018       03          27          50            45           50            0.33
2018       03          28          54            44           52            0.02
2018       03          29          60            39           60            T
2018       03          30          60            47           55            0.00
2018       03          31          64            43           63            0.00
                        Summary 56               37                         3.30                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 67 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       04          01          63            42           46            0.21
2018       04          02          54            35           52            0.19
2018       04          03          53            30           51            0.00
2018       04          04          54            42           54            0.17
2018       04          05          55            45           53            0.23
2018       04          06          67            53           66            0.02
2018       04          07          66            51           51            0.42
2018       04          08          52            47           51            0.97
2018       04          09          65            39           65            0.02
2018       04          10          65            42           62            0.11
2018       04          11          62            49           53            0.02
2018       04          12          54            40           53            0.45
2018       04          13          53            45           51            0.25
2018       04          14          56            49           56            0.35
2018       04          15          56            44           48            0.41
2018       04          16          49            41           49            0.61
2018       04          17          55            41           51            0.20
2018       04          18          61            40           55            0.03
2018       04          19          66            36           65            0.00
2018       04          20          65            37           58            0.00
2018       04          21          60            42           59            0.01
2018       04          22          64            37           63            0.00
2018       04          23          75            40           75            0.00
2018       04          24          82            38           81            0.00
2018       04          25          82            46           82            0.00
2018       04          26          83            45           69            0.00
2018       04          27          69            51           53            0.00
2018       04          28          59            47           56            0.22
2018       04          29          58            43           55            0.14
2018       04          30          60            46           57            0.01
                        Summary 62               43                         5.04                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 68 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       05          01          58            48           56            0.00
2018       05          02          73            43           72            0.00
2018       05          03          72            45           58            0.00
2018       05          04          66            50           65            0.00
2018       05          05          71            51           71            0.00
2018       05          06          71            49           68            0.00
2018       05          07          75            53           73            0.00
2018       05          08          79            50           70            0.00
2018       05          09          70            53           65            0.00
2018       05          10          65            49           50            0.10
2018       05          11          68            41           67            0.00
2018       05          12          80            50           79            0.00
2018       05          13          90            48           89            0.00
2018       05          14          89            55           79            0.00
2018       05          15          79            54           67            0.00
2018       05          16          68            54           63            0.00
2018       05          17          64            52           61            0.00
2018       05          18          70            51           69            0.00
2018       05          19          70            54           69            0.00
2018       05          20          70            54           68            0.00
2018       05          21          71            45           70            0.00
2018       05          22          83            48           82            0.00
2018       05          23          82            53           71            0.00
2018       05          24          73            55           69            0.00
2018       05          25          70            50           67            0.00
2018       05          26          68            44           68            0.00
2018       05          27          76            45           73            0.00
2018       05          28          75            45           65            0.00
2018       05          29          71            43           63            0.00
2018       05          30          68            39           66            0.00
2018       05          31          69            45           64            0.00
                        Summary 73               49                         0.10                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 69 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       06          01          68            42           66            0.00
2018       06          02          81            42           79            0.00
2018       06          03          79            51           65            0.00
2018       06          04          69            45           67            0.00
2018       06          05          70            42           69            0.00
2018       06          06          74            44           73            0.00
2018       06          07          73            54           63            0.00
2018       06          08          68            55           58            0.11
2018       06          09          65            47           61            0.31
2018       06          10          63            43           58            0.13
2018       06          11          72            45           70            0.11
2018       06          12
2018       06          13          76            42           66            0.02
2018       06          14          67            52           60            0.01
2018       06          15          71            47           69            0.00
2018       06          16          77            54           76            0.00
2018       06          17          88            52           88            0.00
2018       06          18          88            55           75            0.00
2018       06          19          87            57           76            0.00
2018       06          20          82            60           81            0.00
2018       06          21          81            58           67            0.00
2018       06          22          73            58           71            0.00
2018       06          23          73            56           70            0.00
2018       06          24          86            52           85            0.00
2018       06          25          85            56           68            0.41
2018       06          26          78            48           73            0.00
2018       06          27          75            48           63            0.00
2018       06          28          70            47           69            0.00
2018       06          29          78            47           67            0.00
2018       06          30          71            57           68            0.00
                        Summary 75               50                         1.10                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 70 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       07          01          70            57           68            0.00
2018       07          02          70            52           65            0.00
2018       07          03          76            44           75            0.00
2018       07          04          78            52           72            0.00
2018       07          05          83            54           82            0.00
2018       07          06          82            53           77            0.00
2018       07          07          79            57           74            0.00
2018       07          08          83            51           78            0.00
2018       07          09          78            58           66            0.00
2018       07          10          75            57           70            0.00
2018       07          11          84            52           84            0.00
2018       07          12          92            56           91            0.00
2018       07          13          91            56           81            0.00
2018       07          14          91            53           90            0.00
2018       07          15          98            57           96            0.00
2018       07          16          96            58           87            0.00
2018       07          17          87            56           79            0.00
2018       07          18          79            59           73            0.02
2018       07          19          74            57           68            0.00
2018       07          20          76            46           73            0.00
2018       07          21          78            50           77            0.00
2018       07          22          90            52           87            0.00
2018       07          23          90            57           84            0.00
2018       07          24          87            56           84            0.00
2018       07          25          89            56           86            0.00
2018       07          26          91            57           87            0.00
2018       07          27          87            58           78            0.00
2018       07          28          82            52           81            0.00
2018       07          29          92            60           90            0.00
2018       07          30          90            59           76            0.00
2018       07          31          77            60           73            0.00
                        Summary 84               55                         0.02                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 71 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       08          01          77            59           77            0.00
2018       08          02          77            58           68            0.00
2018       08          03          76            56           71            0.09
2018       08          04          85            52           83            0.00
2018       08          05          87            52           82            0.00
2018       08          06          85            60           80            0.00
2018       08          07          88            58           75            0.00
2018       08          08          88            59           83            0.00
2018       08          09          89            60           89            0.00
2018       08          10          89            60           75            0.00
2018       08          11          75            59           68            0.28
2018       08          12          74            59           71            0.00
2018       08          13          87            54           86            0.00
2018       08          14          91            56           91            0.00
2018       08          15          92            60           77            0.00
2018       08          16                                                   0.00
2018       08          17          78            49           74            0.00
2018       08          18          83            49           83            0.00
2018       08          19          84            58           77            0.00
2018       08          20          80            57           79            0.00
2018       08          21          92            54           92            0.00
2018       08          22          93            53           73            0.00
2018       08          23          73            58           69            0.02
2018       08          24          72            50           71            0.01
2018       08          25          72            45           66            0.00
2018       08          26          66            56           59            0.29
2018       08          27          76            53           76            0.18
2018       08          28          87            46           86            0.00
2018       08          29          86            56           69            0.00
2018       08          30          71            54           71            0.00
2018       08          31          71            54           67            0.01
                        Summary 81               55                         0.88                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 72 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       09          01          71            46           71            0.00
2018       09          02          77            44           74            0.00
2018       09          03          77            50           74            0.00
2018       09          04          81            44           80            0.00
2018       09          05          89            47           89            0.00
2018       09          06          89            52           78            0.00
2018       09          07          78            52           70            0.00
2018       09          08          72            55           70            0.02
2018       09          09          76            49           74            0.00
2018       09          10
2018       09          11          74            52           59            0.37
2018       09          12          63            53           61            0.34
2018       09          13          67            51           64            0.21
2018       09          14          69            52           67            0.07
2018       09          15          67            49           55            0.46
2018       09          16          68            55           65            0.58
2018       09          17          68            46           66            0.02
2018       09          18          70            40           70            T
2018       09          19          70            44           66            0.00
2018       09          20          71            43           70            0.00
2018       09          21          73            45           71            0.00
2018       09          22          71            59           63            0.08
2018       09          23          66            46           64            0.00
2018       09          24          71            41           71            0.00
2018       09          25          76            44           74            0.00
2018       09          26          78            47           77            0.00
2018       09          27          79            51           78            0.00
2018       09          28          83            48           83            0.00
2018       09          29          83            55           60            0.02
2018       09          30          67            51           62            0.02
                        Summary 74               49                         2.19                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 73 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       10          01          67            51           65            0.00
2018       10          02          65            53           60            0.06
2018       10          03          63            38           59            0.02
2018       10          04          64            43           59            0.00
2018       10          05          63            38           53            0.15
2018       10          06          62            50           61            0.14
2018       10          07          61            44           54            0.14
2018       10          08          57            51           57            0.17
2018       10          09          63            54           61            0.03
2018       10          10          66            48           65            0.01
2018       10          11          68            43           67            0.00
2018       10          12          69            37           69            0.00
2018       10          13          69            43           66            0.00
2018       10          14          70            32           56            0.00
2018       10          15          72            33           71            T
2018       10          16          76            36           75            0.00
2018       10          17          76            34           74            0.00
2018       10          18          74            38           65            0.00
2018       10          19          65            40           60            0.00
2018       10          20          60            45           47            0.00
2018       10          21          63            38           63            0.00
2018       10          22          66            40           66            T
2018       10          23          66            47           55            0.00
2018       10          24          60            48           59            0.00
2018       10          25          59            52           56            0.40
2018       10          26          62            54           59            0.41
2018       10          27          59            44           54            0.26
2018       10          28          60            52           54            1.09
2018       10          29          57            45           56            0.55
2018       10          30          57            45           53            0.03
2018       10          31          54            49           54            0.35
                        Summary 64               44                         3.81                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 74 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       11          01          64            54           64            0.08
2018       11          02          64            55           60            0.50
2018       11          03          60            51           58            0.06
2018       11          04          60            52           58            0.60
2018       11          05          58            45           54            0.33
2018       11          06          55            41           50            0.17
2018       11          07          53            40           49            0.02
2018       11          08          51            32           46            0.00
2018       11          09          46            30           46            0.02
2018       11          10          49            39           47            0.00
2018       11          11          53            33           51            0.00
2018       11          12          61            28           57            0.00
2018       11          13          57            31           46            0.00
2018       11          14          49            40           49            0.12
2018       11          15          52            43           51            0.01
2018       11          16          55            42           54            0.02
2018       11          17          56            36           52            0.00
2018       11          18          55            27           51            0.00
2018       11          19          55            28           50            0.00
2018       11          20          54            25           47            0.00
2018       11          21                                                   0.18
2018       11          22          51            37           49            0.17
2018       11          23          51            37           48            0.62
2018       11          24          48            34           45            0.05
2018       11          25          47            36           46            0.00
2018       11          26          53            43           52            0.09
2018       11          27          57            52           53            0.40
2018       11          28          54            48           50            0.41
2018       11          29          51            41           49            0.03
2018       11          30          49            40           45            0.25
                        Summary 54               39                         4.13                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 75 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2018       12          01          46            41           43            0.05
2018       12          02          47            37           44            0.03
2018       12          03          47            28           43            0.01
2018       12          04          47            24           40            0.01
2018       12          05          45            26           41            0.01
2018       12          06          45            19           42            0.00
2018       12          07          43            20           41            0.00
2018       12          08          44            35           41            0.05
2018       12          09          41            32           39            0.22
2018       12          10          44            37           43            0.23
2018       12          11          49            43           48            0.68
2018       12          12          50            37           47            0.32
2018       12          13          53            46           52            0.12
2018       12          14          56            37           49            0.02
2018       12          15          49            37           44            0.15
2018       12          16          50            42           50            0.32
2018       12          17          50            45           49            0.13
2018       12          18          55            47           52            1.59
2018       12          19          52            43           49            0.06
2018       12          20          56            47           48            0.05
2018       12          21          48            31           42            0.07
2018       12          22          44            33           43            0.00
2018       12          23          49            40           48            1.00
2018       12          24          48            42           46            0.06
2018       12          25          46            30           43            0.02
2018       12          26          43            36           43            0.18
2018       12          27          44            35           42            0.12
2018       12          28          44            39           43            0.23
2018       12          29          49            43           49            0.07
2018       12          30          51            40           46            0.55
2018       12          31          46            27           40            0.02
                        Summary 48               36                         6.37                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 76 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       01          01          40            28           39            0.01
2019       01          02          44            29           44            0.01
2019       01          03          52            43           52            0.04
2019       01          04          52            46           52            0.22
2019       01          05          52            38           40            0.03
2019       01          06          42            40           41            0.22
2019       01          07          43            36           43            0.14
2019       01          08          46            34           46            0.18
2019       01          09          47            39           44            0.11
2019       01          10          55            43           54            0.22
2019       01          11          54            40           46            0.02
2019       01          12          53            31           50            0.02
2019       01          13          52            28           49            0.02
2019       01          14          54            24           51            0.02
2019       01          15          51            26           45            0.01
2019       01          16          52            26           48            0.00
2019       01          17          53            34           50            0.13
2019       01          18          50            43           48            0.50
2019       01          19          50            43           49            0.36
2019       01          20          49            41           44            0.03
2019       01          21          45            31           44            0.02
2019       01          22          44            37           43            0.20
2019       01          23          54            43           52            0.35
2019       01          24          52            43           49            0.01
2019       01          25          50            35           50            0.01
2019       01          26          50            35           42            0.00
2019       01          27          43            38           43            0.00
2019       01          28          50            36           48            0.00
2019       01          29          54            28           53            0.00
2019       01          30          54            26           50            0.00
2019       01          31          54            30           51            0.00
                        Summary 50               35                         2.88                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 77 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at             At Obs.                                       4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                   Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       02          01          51            37           44            0.07
2019       02          02          48            40           48            0.11
2019       02          03          48            41           42            0.08
2019       02          04          42            30           30            0.06
2019       02          05          40            20           38            0.00
2019       02          06          39            19           38            0.00
2019       02          07          40            19           40            0.00
2019       02          08          41            28           35            0.00
2019       02          09          39            31           35            0.32                                     1.0
2019       02          10          36            25           35            0.01                                     T
2019       02          11          42            32           42            0.95
2019       02          12          44            37           41            2.68
2019       02          13          44            37           43            0.12
2019       02          14          45            35           40            0.15
2019       02          15          46            37           44            0.02
2019       02          16          44            36           41            0.30
2019       02          17          43            33           43            0.02
2019       02          18          43            29           41            0.02
2019       02          19          45            37           45            0.10
2019       02          20          47            35           45            0.26
2019       02          21          50            25           49            0.01
2019       02          22          49            29           37            0.27
2019       02          23          44            32           43            0.04
2019       02          24          43            36           42            0.12
2019       02          25          42            33           38            0.03
2019       02          26          42            22           39            0.02
2019       02          27          40            31           38            0.02
2019       02          28          43            27           38            0.02
                        Summary 44               31                         5.80                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
Data value inconsistency may be present due to rounding calculations during the conversion process from SI metric units to standard imperial units.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 78 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       03          01          53            29           53            0.01
2019       03          02          54            25           52            0.00
2019       03          03          53            24           44            0.00
2019       03          04          45            20           44            0.00
2019       03          05          50            19           48            0.00
2019       03          06          49            29           37            0.12
2019       03          07          47            35           45            0.11
2019       03          08          45            30           40            0.06
2019       03          09          51            31           50            0.02
2019       03          10          54            24           54            0.00
2019       03          11          55            25           53            0.00
2019       03          12          53            37           48            0.50
2019       03          13          53            35           52            0.10
2019       03          14          55            32           55            0.00
2019       03          15          63            33           63            0.00
2019       03          16          64            35           63            0.00
2019       03          17          70            32           70            0.00
2019       03          18          74            33           72            0.00
2019       03          19          74            33           73            0.00
2019       03          20          76            35           75            0.00
2019       03          21          75            42           58            0.00
2019       03          22          58            35           53            0.02
2019       03          23          58            40           57            0.10
2019       03          24          61            42           60            0.00
2019       03          25          60            39           49            0.07
2019       03          26          61            41           60            0.10
2019       03          27          60            40           51            0.17
2019       03          28          62            36           60            0.12
2019       03          29          64            37           64            0.03
2019       03          30          65            40           64            0.48
2019       03          31          71            36           70            0.00
                        Summary 59               33                         2.01                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 79 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       04          01          70            44           67            0.00
2019       04          02          69            48           61            0.03
2019       04          03          61            49           58            0.07
2019       04          04          61            43           59            0.00
2019       04          05          59            48           59            0.46
2019       04          06          62            45           58            0.37
2019       04          07          59            45           55            0.45
2019       04          08          56            47           55            0.45
2019       04          09          57            47           53            0.22
2019       04          10          53            46           52            0.15
2019       04          11          53            47           51            0.53
2019       04          12          60            46           57            0.10
2019       04          13          58            46           47            0.17
2019       04          14          52            39           46            0.16
2019       04          15          53            37           52            0.03
2019       04          16          58            44           58            0.13
2019       04          17          63            47           62            0.07
2019       04          18          74            45           73            0.03
2019       04          19          73            53           55            0.21
2019       04          20          67            46           67            0.13
2019       04          21          67            41           66            0.03
2019       04          22          66            38           58            0.11
2019       04          23          65            38           65            0.00
2019       04          24          68            41           66            0.00
2019       04          25          70            44           69            0.00
2019       04          26          69            46           60            0.00
2019       04          27          60            45           55            0.00
2019       04          28          65            32           64            0.00
2019       04          29          67            37           66            0.00
2019       04          30          70            38           70            0.00
                        Summary 63               44                         3.90                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 80 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       05          01          70            35           61            0.00
2019       05          02          64            44           63            0.00
2019       05          03          66            42           66            0.00
2019       05          04          73            41           72            0.00
2019       05          05          73            49           71            0.00
2019       05          06          82            46           79            0.00
2019       05          07          79            49           69            0.00
2019       05          08          76            49           74            0.00
2019       05          09          86            46           85            0.00
2019       05          10          88            45           88            0.00
2019       05          11          88            51           83            0.00
2019       05          12          83            51           69            0.00
2019       05          13          70            44           68            0.00
2019       05          14          69            52           57            0.18
2019       05          15          64            46           61            0.32
2019       05          16          62            53           58            0.40
2019       05          17          63            51           63            0.08
2019       05          18          71            50           71            0.02
2019       05          19          71            52           60            0.50
2019       05          20          62            51           62            0.02
2019       05          21          65            49           61            0.01
2019       05          22          71            51           69            0.00
2019       05          23          71            53           70            0.00
2019       05          24          70            54           57            0.00
2019       05          25          58            51           54            0.20
2019       05          26          72            47           72            0.05
2019       05          27          74            56           73            0.00
2019       05          28          73            54           68            0.00
2019       05          29          70            51           69            0.00
2019       05          30          74            53           74            0.00
2019       05          31          76            53           75            0.00
                        Summary 72               49                         1.78                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 81 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       06          01          76            50           72            0.00
2019       06          02          73            51           71            0.00
2019       06          03          72            49           70            0.00
2019       06          04          75            41           74            0.00
2019       06          05          75            52           64            0.00
2019       06          06          64            42           60            0.11
2019       06          07          62            47           57            0.39
2019       06          08          67            49           67            0.28
2019       06          09          77            43           77            0.00
2019       06          10          83            48           82            0.00
2019       06          11          90            62           89            0.00
2019       06          12          97            59           90            0.00
2019       06          13          90            58           72            0.00
2019       06          14          73            54           65            0.00
2019       06          15          74            53           72            0.00
2019       06          16          74            52           72            0.00
2019       06          17          75            56           73            0.00
2019       06          18          73            55           66            0.00
2019       06          19          67            53           65            0.00
2019       06          20          66            51           63            0.00
2019       06          21          70            53           66            0.00
2019       06          22          70            55           68            0.00
2019       06          23          69            53           65            0.00
2019       06          24          69            43           68            0.00
2019       06          25          70            46           64            0.02
2019       06          26          75            54           73            0.00
2019       06          27          73            55           65            0.30
2019       06          28          72            51           72            0.04
2019       06          29          79            49           79            0.00
2019       06          30          83            51           82            0.00
                        Summary 74               51                         1.14                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 82 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       07          01          82            55           69            0.00
2019       07          02          71            54           67            0.00
2019       07          03          70            56           68            0.00
2019       07          04          73            56           72            0.00
2019       07          05          73            58           70            0.00
2019       07          06          72            58           67            0.00
2019       07          07          70            55           69            0.01
2019       07          08          73            57           71            0.00
2019       07          09          74            54           70            0.01
2019       07          10          71            61           70            0.27
2019       07          11          75            51           73            0.00
2019       07          12          80            55           79            0.00
2019       07          13          82            56           76            0.00
2019       07          14          82            54           80            0.00
2019       07          15          81            62           67            0.22
2019       07          16          78            61           70            T
2019       07          17          76            59           65            0.12
2019       07          18          73            58           72            0.12
2019       07          19          74            46           73            0.00
2019       07          20          83            47           82            0.00
2019       07          21          84            52           84            0.00
2019       07          22          84            56           80            0.00
2019       07          23          80            59           70            0.00
2019       07          24          79            52           79            0.05
2019       07          25          87            51           86            0.00
2019       07          26          87            56           79            0.00
2019       07          27          80            61           75            0.00
2019       07          28          82            51           79            0.00
2019       07          29          82            56           76            0.00
2019       07          30          78            57           77            0.00
2019       07          31          83            53           80            0.00
                        Summary 78               55                         0.80                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 83 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       08          01          87            57           86            0.00
2019       08          02          86            61           69            0.10
2019       08          03          84            57           82            0.00
2019       08          04          89            56           78            0.00
2019       08          05          81            59           78            0.00
2019       08          06          79            58           75            0.00
2019       08          07          76            59           72            0.00
2019       08          08          72            60           68            0.00
2019       08          09          73            60           70            0.00
2019       08          10          76            60           75            0.12
2019       08          11          78            55           72            0.00
2019       08          12          82            54           80            0.00
2019       08          13          87            54           86            0.00
2019       08          14          87            58           80            0.00
2019       08          15          80            58           78            0.00
2019       08          16          78            58           71            0.00
2019       08          17          71            59           69            0.00
2019       08          18          72            59           71            0.00
2019       08          19          76            58           75            0.00
2019       08          20          79            49           73            0.00
2019       08          21          73            52           65            0.05
2019       08          22          73            49           72            0.23
2019       08          23          80            50           80            0.00
2019       08          24          80            55           71            0.00
2019       08          25          76            53           76            0.00
2019       08          26          82            49           81            0.00
2019       08          27          93            59           93            0.00
2019       08          28          93            53           88            0.00
2019       08          29          88            60           71            0.07
2019       08          30          73            63           72            0.17
2019       08          31          80            54           77            0.00
                        Summary 80               56                         0.74                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 84 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       09          01          79            57           77            0.00
2019       09          02          81            58           80            0.00
2019       09          03          81            59           72            0.00
2019       09          04          76            60           76            0.00
2019       09          05          81            53           80            0.00
2019       09          06          84            63           68            0.01
2019       09          07          69            62           66            0.00
2019       09          08          70            59           64            0.19
2019       09          09          66            60           63            0.50
2019       09          10          71            56           71            0.23
2019       09          11          73            55           72            0.00
2019       09          12          81            54           77            0.00
2019       09          13          77            48           72            0.13
2019       09          14          74            56           73            0.00
2019       09          15          73            58           59            0.69
2019       09          16          64            52           60            0.34
2019       09          17          64            56           63            0.30
2019       09          18          67            54           66            0.12
2019       09          19          69            49           68            0.21
2019       09          20          70            56           67            0.05
2019       09          21          69                         68            0.00
2019       09          22          69            58           64            0.26
2019       09          23          65            50           65            0.05
2019       09          24          72            58           71            0.02
2019       09          25          73            46           71            0.00
2019       09          26          71            57           67            0.05
2019       09          27          68            49           59            0.07
2019       09          28          60            44           56            0.10
2019       09          29          58            43           51            0.31
2019       09          30          59            37           57            0.01
                        Summary 71               54                         3.64                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 85 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       10          01          64            35           63            0.01
2019       10          02                        33                         0.00
2019       10          03          61            45           53            0.33
2019       10          04          59            48           58            0.12
2019       10          05          64            44           61            0.12
2019       10          06          66            44           66            0.01
2019       10          07          66            40           62            0.00
2019       10          08          62            49           54            0.26
2019       10          09          56            33           55            0.01
2019       10          10          60            28           60            0.00
2019       10          11          68            29           67            0.00
2019       10          12          67            34           62            0.00
2019       10          13          62            45           60            0.00
2019       10          14          63            37           62            0.00
2019       10          15          62            37           59            0.00
2019       10          16          59            50           57            0.30
2019       10          17          59            50           56            0.32
2019       10          18          56            44           55            0.34
2019       10          19          58            49           53            1.26
2019       10          20          55            43           53            0.04
2019       10          21          60            49           60            0.09
2019       10          22          63            55           60            0.47
2019       10          23          62            42           62            0.00
2019       10          24          69            38           69            0.00
2019       10          25          69            41           58            0.00
2019       10          26          58            36           53            0.00
2019       10          27          58            33           55            0.00
2019       10          28          56            27           54            0.01
2019       10          29          54            26           49            0.00
2019       10          30          56            23           55            0.00
2019       10          31          56            24           55            0.00
                        Summary 61               39                         3.69                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 86 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       11          01          60            26           59            0.00
2019       11          02          62            32           62            0.00
2019       11          03          63            35           54            0.00
2019       11          04          57            40           54            0.02
2019       11          05          54            40           52            0.00
2019       11          06          55            35           52            0.00
2019       11          07          60            33           56            0.01
2019       11          08          63            30           55            0.00
2019       11          09          55            37           50            0.11
2019       11          10          55            49           55            0.12
2019       11          11          64            44           57            0.00
2019       11          12          57            42           50            0.10
2019       11          13          59            46           54            0.01
2019       11          14          55            40           54            0.00
2019       11          15          55            41           54            0.20
2019       11          16          54            45           52            0.03
2019       11          17          55            51           54            0.12
2019       11          18          54            51           53            0.26
2019       11          19          55            46           51            0.65
2019       11          20          53            36           49            0.01
2019       11          21          49            31           47            0.00
2019       11          22          48            29           46            0.02
2019       11          23          50            31           48            0.00
2019       11          24          51            40           50            0.09
2019       11          25          50            35           46            0.25
2019       11          26          46            34           41            0.08
2019       11          27          45            35           42            0.00
2019       11          28          44            30           42            0.00
2019       11          29          42            22           41            0.00
2019       11          30          44            18           39            0.00
                        Summary 54               37                         2.08                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 87 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2019       12          01          44            32           40            0.23
2019       12          02          49            30           47            0.00
2019       12          03          47            32           44            0.00
2019       12          04          52            38           49            0.00
2019       12          05          50            41           50            0.00
2019       12          06          50            34           45            0.02
2019       12          07          47            43           47            0.46
2019       12          08          51            43           51            0.02
2019       12          09          51            43           46            0.02
2019       12          10          46            38           42            0.46
2019       12          11          49            42           48            0.28
2019       12          12          51            45           50            0.74
2019       12          13          50            40           46            0.12
2019       12          14          47            40           45            0.05
2019       12          15          45            36           42            0.00
2019       12          16          49            36           47            0.03
2019       12          17          47            28           41            0.00
2019       12          18          41            33           40            0.00
2019       12          19          48            39           48            0.50
2019       12          20          55            48           53            1.64
2019       12          21          54            44           45            0.78
2019       12          22          46            39           44            0.03
2019       12          23          44            39           42            0.17
2019       12          24          42            34           39            0.02
2019       12          25          42            37           42            0.06
2019       12          26          42            32           40            0.05
2019       12          27          42            37           42            0.12
2019       12          28          46            39           43            0.05
2019       12          29          46            40           44            0.09
2019       12          30          47            40           46            0.01
2019       12          31          47            41           46            1.36
                        Summary 47               38                         7.31                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 88 of 92
U.S. Department of Commerce                                                                                                                                                            National Centers for Environmental Information
                                                                                                        Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                      151 Patton Avenue
                                                                                                             Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                      Asheville, North Carolina 28801
                                                                                                These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                  be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                      Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                   Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At               24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                    Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                              24 Hour
    e           n           a                                      r                                                  Snow, Ice    Wind         Amount of
    a                                                                         Rain,         F                    F
                t           y                                      v                               Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted         l                    l
                h                       Max.          Min.         a                                Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.      a                    a
                                                                    t                               Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)         g                    g
                                                                    i                                                    (in)
                                                                   o
                                                                   n
2020       01          01          55            46           49            0.28
2020       01          02          49            40           47            0.19
2020       01          03          55            47           55            0.05
2020       01          04          56            38           45            0.39
2020       01          05          48            42           45            0.20
2020       01          06          49            42           48            1.79
2020       01          07          53            48           50            0.27
2020       01          08          50            40           40            0.33
2020       01          09          49            32           40            0.14
2020       01          10          45            39           45            0.62
2020       01          11          47            43           43            0.88
2020       01          12          44            39           41            1.01
2020       01          13          42            34           38            0.34
2020       01          14          40            33           37            0.15
2020       01          15          41            31           39            0.05
2020       01          16          43            37           41            0.14
2020       01          17          42            30           41            0.07
2020       01          18          50            40           50            0.17
2020       01          19          55            41           54            0.01
2020       01          20          54            42           45            0.00
2020       01          21          47            41           46            0.53
2020       01          22          48            44           48            0.18
2020       01          23          54            48           53            0.19
2020       01          24          55            50           53            0.42
2020       01          25          55            47           54            0.18
2020       01          26          54            47           52            0.26
2020       01          27          52            42           47            0.30
2020       01          28          53            38           51            1.37
2020       01          29          51            47           48            0.42
2020       01          30          50            42           50            0.01
2020       01          31          58            49           58            0.49
                        Summary 50               41                         11.43                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 89 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2020       02          01          58            44           45            0.48
2020       02          02          46            32           44            0.05
2020       02          03          46            30           42            0.05
2020       02          04          42            28           38            0.06
2020       02          05          46            38           46            0.52
2020       02          06          53            46           52            0.85
2020       02          07          55            49           50            1.14
2020       02          08          50            41           46            0.61
2020       02          09          50            33           49            0.03
2020       02          10          51            34           50            0.00
2020       02          11          50            33           45            0.00
2020       02          12          49            41           46            0.05
2020       02          13          46            33           42            0.05
2020       02          14          49            36           47            0.34
2020       02          15          47            42           44            0.28
2020       02          16          50            34           47            0.20
2020       02          17          51            34           46            0.12
2020       02          18          50            33           50            0.01
2020       02          19          58            26           56            0.00
2020       02          20          59            25           59            0.01
2020       02          21          59            25           57            0.01
2020       02          22          57            31           50            0.01
2020       02          23          50            41           47            0.34
2020       02          24          51            37           48            0.16
2020       02          25          50            31           49            0.03
2020       02          26          55            43           54            0.04
2020       02          27          63            35           59            0.00
2020       02          28          59            36           51            0.00
2020       02          29          53            37           41            0.62
                        Summary 52               35                         6.06                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
Data value inconsistency may be present due to rounding calculations during the conversion process from SI metric units to standard imperial units.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 90 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2020       03          01          49            33           48            0.02
2020       03          02          48            41           45            0.01
2020       03          03          57            43           52            0.03
2020       03          04          55            39           53            0.10
2020       03          05          56            32           54            0.00
2020       03          06          54            38           42            0.35
2020       03          07          45            38           43            0.15
2020       03          08          48            36           48            0.01
2020       03          09          54            28           54            0.00
2020       03          10          60            28           57            0.00
2020       03          11          58            37           55            0.05
2020       03          12          56            29           55            0.01
2020       03          13          56            33           40            0.23
2020       03          14          42            32           42            0.38
2020       03          15          51            28           51            0.02
2020       03          16          61            27           60            0.00
2020       03          17          62            28           60            0.00
2020       03          18          60            34           57            0.00
2020       03          19          64            32           64            0.00
2020       03          20          67            33           66            0.00
2020       03          21          67            36           59            0.00
2020       03          22          61            35           55            0.00
2020       03          23          55            43           52            0.10
2020       03          24          54            42           43            0.14
2020       03          25          50            36           41            0.04
2020       03          26          47            33           47            0.15
2020       03          27          47            42           44            0.05
2020       03          28          53            44           52            0.06
2020       03          29          57            45           55            0.16
2020       03          30          55            39           40            0.46
2020       03          31          50            39           49            0.30
                        Summary 55               36                         2.82                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 91 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2020       04          01          53            38           43            0.09
2020       04          02          52            38           50            0.06
2020       04          03          53            40           51            0.11
2020       04          04          54            41           52            0.05
2020       04          05          60            42           60            0.05
2020       04          06          65            34           62            0.00
2020       04          07          63            34           63            0.00
2020       04          08          69            34           69            0.00
2020       04          09          75            37           74            0.00
2020       04          10          74            45           58            0.00
2020       04          11          61            46           58            0.00
2020       04          12          65            32           64            0.00
2020       04          13          67            33           65            0.00
2020       04          14          67            30           60            0.00
2020       04          15          68            48           65            0.01
2020       04          16          73            38           72            0.00
2020       04          17          77            36           76            0.00
2020       04          18          76            48           54            0.19
2020       04          19          58            48           57            0.06
2020       04          20          68            40           67            0.00
2020       04          21          67            48           59            0.00
2020       04          22          59            43           55            0.32
2020       04          23          60            48           58            0.09
2020       04          24          60            47           57            0.11
2020       04          25          63            49           59            0.30
2020       04          26          64            40           64            0.00
2020       04          27          65            49           62            0.12
2020       04          28          68            44           66            0.05
2020       04          29          70            50           69            0.00
2020       04          30          71            48           59            0.01
                        Summary 65               42                         1.62                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
"A" values in the Precipitation Flag or the Snow Flag column indicate a multiday total, accumulated since last measurement, is being used.
                                                             Case 3:20-cv-05981-BHS Document 1 Filed 10/02/20 Page 92 of 92
U.S. Department of Commerce                                                                                                                                                           National Centers for Environmental Information
                                                                                                       Record of Climatological
National Oceanic & Atmospheric Administration                                                                                                                                                                     151 Patton Avenue
                                                                                                            Observations
National Environmental Satellite, Data, and Information Service                                                                                                                                     Asheville, North Carolina 28801
                                                                                               These data are quality controlled and may not
Current Location: Elev: 12 ft. Lat: 46.1505° N Lon: -122.9163° W                                 be identical to the original observations.
Station: LONGVIEW, WA US USC00454769                                                                     Generated on 07/24/2020                            Observation Time Temperature: 0700 Observation Time Precipitation: 0700
                                               Temperature (F)                                  Precipitation                          Evaporation                                   Soil Temperature (F)
                                        24 Hrs. Ending at          At              24 Hour Amounts Ending at           At Obs.                                         4 in. Depth                          8 in. Depth
                                        Observation Time           O                   Observation Time                 Time
                                                                   b
                M                                                  s
    Y           o           D                                      e                                                             24 Hour
    e           n           a                                      r                                                 Snow, Ice    Wind         Amount of
    a                                                                         Rain,        F                    F
                t           y                                      v                              Snow, Ice           Pellets,  Movement       Evap. (in)    Ground                              Ground
    r                                                                        Melted        l                    l
                h                       Max.          Min.         a                               Pellets,           Hail, Ice    (mi)                       Cover       Max.         Min.      Cover         Max.         Min.
                                                                            Snow, Etc.     a                    a
                                                                    t                              Hail (in)         on Ground                               (see *)                             (see *)
                                                                               (in)        g                    g
                                                                    i                                                   (in)
                                                                   o
                                                                   n
2020       05          01          62            36           61            0.01
2020       05          02          61            50           54            0.32
2020       05          03          59            43           59            0.31
2020       05          04          67            40           61            0.03
2020       05          05          72            47           70            0.19
2020       05          06          71            47           60            0.17
2020       05          07          72            37           71            0.00
2020       05          08          82            44           82            0.00
2020       05          09          88            46           87            0.00
2020       05          10          88            51           86            0.00
2020       05          11          87            54           62            T
2020       05          12          66            49           61            0.22
2020       05          13          64            51           62            0.08
2020       05          14          63            50           56            0.65
2020       05          15          65            51           64            0.00
2020       05          16          67            51           65            0.07
2020       05          17          69            51           64            0.34
2020       05          18          68            47           66            0.00
2020       05          19          67            51           61            0.03
2020       05          20          61            50           58            0.01
2020       05          21          59            46           54            0.16
2020       05          22          61            44           60            0.18
2020       05          23          62            49           60            0.00
2020       05          24          74            46           71            0.00
2020       05          25          71            50           61            0.10
2020       05          26          71            44           68            0.00
2020       05          27          80            46           79            0.00
2020       05          28          89            46           89            0.00
2020       05          29          89            56           73            0.00
2020       05          30          73            52           55            0.07
2020       05          31          61            50           60            0.23
                        Summary 71               48                         3.17                 0.0
Empty, or blank, cells indicate that a data observation was not reported.
*Ground Cover: 1=Grass; 2=Fallow; 3=Bare Ground; 4=Brome grass; 5=Sod; 6=Straw mulch; 7=Grass muck; 8=Bare muck; 0=Unknown
"s" This data value failed one of NCDC's quality control tests.
"T" values in the Precipitation or Snow category above indicate a "trace" value was recorded.
